 

[Execution Version]

 

 

 

STOCK PURCHASE AGREEMENT

 

BY AND AMONG

 

Allied Specialty Vehicles, Inc.

 

AND

 

THOR INDUSTRIES, INC.

 

Dated as of July 31, 2013

 

 

 



 

 



 

TABLE OF CONTENTS

  

ARTICLE I DEFINITIONS; CERTAIN RULES OF CONSTRUCTION 1       Section 1.01
Definitions 1 Section 1.02 Certain Matters of Construction 7     ARTICLE II
PURCHASE AND SALE OF EQUITY INTERESTS; CLOSING 8       Section 2.01 Purchase and
Sale of Equity Interests 8 Section 2.02 Purchase Price 8 Section 2.03 The
Closing 9 Section 2.04 Closing Deliveries and Payments 9 Section 2.05 Purchase
Price Adjustment 9     ARTICLE III REPRESENTATIONS AND WARRANTIES REGARDING THE
COMPANIES 11       Section 3.01 Organization 11 Section 3.02 Power and
Authorization 12 Section 3.03 Authorization of Governmental Authorities 12
Section 3.04 Noncontravention 12 Section 3.05 Capitalization of the Companies 13
Section 3.06 Financial Matters 14 Section 3.07 Absence of Certain Developments
15 Section 3.08 Debt; Guarantees 15 Section 3.09 Assets 15 Section 3.10 Real
Property 16 Section 3.11 Intellectual Property 17 Section 3.12 Legal Compliance;
Illegal Payments; Permits 18 Section 3.13 Tax Matters 18 Section 3.14 Employee
Benefit Plans 20 Section 3.15 Environmental Matters 21 Section 3.16 Contracts 21
Section 3.17 Related Party Transactions 23 Section 3.18 Dealers and Suppliers 23
Section 3.19 Labor Matters 24 Section 3.20 Litigation; Governmental Orders 24

 

-i-

 

 

Section 3.21 Insurance 24 Section 3.22 Product Warranty; Product Liability 25
Section 3.23 No Brokers 25     ARTICLE IV INDIVIDUAL REPRESENTATIONS AND
WARRANTIES OF SELLER 26       Section 4.01 Organization 26 Section 4.02 Power
and Authorization 26 Section 4.03 Authorization of Governmental Authorities 26
Section 4.04 Noncontravention 26 Section 4.05 Title 27 Section 4.06 No Brokers
27     ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 27       Section 5.01
Organization 27 Section 5.02 Power and Authorization 27 Section 5.03
Authorization of Governmental Authorities 27 Section 5.04 Noncontravention 27
Section 5.05 Financing 28 Section 5.06 No Brokers 28     ARTICLE VI COVENANTS OF
THE PARTIES 28       Section 6.01 Commercially Reasonable Efforts; Notices and
Consents 28 Section 6.02 Operation of the Business 28 Section 6.03 Access to
Premises and Information 30 Section 6.04 Notice of Developments 31 Section 6.05
Exclusivity 31 Section 6.06 Expenses 31 Section 6.07 Confidentiality 32 Section
6.08 Publicity 32 Section 6.09 Noncompetition and Nonsolicitation 32 Section
6.10 Assistance with Financing 33 Section 6.11 Further Assurances 34 Section
6.12 Pending Litigation 35 Section 6.13 COBRA, Disability 36

 

-ii-

 

 

Section 6.14 Section 338(h)(10) Election 36 Section 6.15 Seller Schedule Update
36     ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF BUYER AT THE CLOSING 37    
  Section 7.01 Representations and Warranties 37 Section 7.02 Performance 37
Section 7.03 Delivery of Securities; Instruments of Transfer 37 Section 7.04
Delivery of Closing Certificates 37 Section 7.05 Qualifications 38 Section 7.06
Absence of Litigation 38 Section 7.07 Consents, etc. 38 Section 7.08 Proceedings
and Documents 38 Section 7.09 Ancillary Agreements 38 Section 7.10 Cancellation
of Certain Agreements 38 Section 7.11 Resignations 38 Section 7.12 No Material
Adverse Change 38 Section 7.13 Payoff Letters and Lien Releases, etc. 38 Section
7.14 Deferred Compensation 39 Section 7.15 KS Real Property 39     ARTICLE VIII
CONDITIONS TO SELLER’S OBLIGATIONS AT THE CLOSING 39       Section 8.01
Representations and Warranties 39 Section 8.02 Performance 39 Section 8.03
Compliance Certificate 39 Section 8.04 Qualifications 39 Section 8.05 Absence of
Litigation 39 Section 8.06 Ancillary Agreements 40     ARTICLE IX TERMINATION 40
      Section 9.01 Termination of Agreement 40 Section 9.02 Effect of
Termination 41     ARTICLE X INDEMNIFICATION 41       Section 10.01
Indemnification by Seller 41 Section 10.02 Indemnification by Buyer 42

 

-iii-

 

 

Section 10.03 Time for Claims; Notice of Claims 43 Section 10.04 Third Party
Claims 44 Section 10.05 No Circular Recovery 45 Section 10.06 Remedies
Cumulative 46 Section 10.07. Exclusive Remedy 46     ARTICLE XI TAX MATTERS 46  
    Section 11.01 Tax Indemnification 46 Section 11.02 Straddle Period 46
Section 11.03 Tax Sharing Agreements 47 Section 11.04 Certain Taxes and Fees 47
Section 11.05 Cooperation on Tax Matters 47     ARTICLE XII MISCELLANEOUS 47    
  Section 12.01 Notices 47 Section 12.02 Succession and Assignment; No
Third-Party Beneficiaries 49 Section 12.03 Amendments and Waivers 49 Section
12.04 Entire Agreement 49 Section 12.05 Counterparts; Facsimile Signature 49
Section 12.06 Severability 50 Section 12.07 Governing Law 50 Section 12.08
Jurisdiction; Venue; Service of Process 50 Section 12.09 Specific Performance 51
Section 12.10 Waiver of Jury Trial 51

 

-iv-

 

 

EXHIBITS

 

Exhibit A Form of Seller and Companies Secretaries’ Certificate Exhibit B Form
of Seller Bring-Down Certificate Exhibit C Form of Buyer’s Compliance
Certificate Exhibit D Form of Transition Services Agreement

 

SCHEDULES

 

Schedule I Outstanding Equity Interests Schedule II Accounting Principles
Schedule Schedule 2.05(a) Estimated Closing Balance Sheet and Estimated Closing
Statement Schedule 3.01 Organization Schedule 3.03 Authorization of Governmental
Authorities Schedule 3.04 Companies Noncontravention Schedule 3.05
Capitalization of the Companies Schedule3.06(b) Compliance with GAAP, etc.
Schedule 3.06(c) Absence of Undisclosed Liabilities Schedule 3.06(f) Bank
Accounts Schedule 3.07 Absence of Certain Developments Schedule 3.08 Debt and
Guarantees Schedule 3.09(a) Ownership of Assets Schedule 3.10(a) Real Property
Schedule 3.10(b) Liens and Title to Real Property Schedule 3.10(c) Use and
Possession of Real Property Schedule 3.11(a) Scheduled Intellectual Property
Rights Schedule 3.11(b) IP Contracts Schedule 3.11(c) Intellectual Property
Rights Schedule 3.11(d) Infringement of Intellectual Property Rights Schedule
3.12(a) Legal Compliance Schedule 3.12(c) Permits Schedule 3.14 Employee Benefit
Plans Schedule 3.15 Environmental Matters Schedule 3.16 Contracts Schedule 3.17
Related Party Transactions Schedule 3.18 Customers and Suppliers Schedule 3.19
Labor Matters Schedule 3.20(a) Litigation Schedule 3.20(b) Governmental Orders
Schedule 3.21 Insurance Schedule 3.22 Product Warranty; Product Liability
Schedule 4.03 Authorization of Governmental Authorities Schedule 4.04 Seller
Noncontravention Schedule 4.05 Title Schedule 4.06 No Brokers Schedule 6.02(a)
Conduct of Business Schedule 6.02(b)(viii) Capital Expenditure Budget Schedule
6.11 Assumed Obligations Schedule 7.07 Consents Schedule 7.10 Cancellation of
Certain Agreements Schedule 10.01 Special Indemnities

 

-v-

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (as amended, modified or supplemented from time to
time, this “Agreement”) is made and entered into as of July 31, 2013 by and
among Allied Specialty Vehicles, Inc., a Delaware corporation (“Buyer”), and
Thor Industries, Inc., a Delaware corporation and the holder of all of the
outstanding Equity Interests of the Companies (as defined below) listed on
Schedule I hereto (“Seller”).

 

recitals

 

WHEREAS, Seller owns all of the outstanding Equity Interests of each of Champion
Bus, Inc., a Delaware corporation (“Champion”), General Coach America, Inc., a
Delaware corporation (“General Coach”), Goshen Coach, Inc., an Indiana
corporation (“Goshen”), ElDorado National (California), Inc., a California
corporation (“ElDorado CA”), and ElDorado National (Kansas), Inc., a Kansas
corporation (“ElDorado KS”, and together with Champion, General Coach, Goshen
and ElDorado CA, each a “Company” and together, the “Companies”); and

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, at the Closing (as defined below) all of the Equity Interests of each of
the Companies upon the terms and subject to the conditions set forth in this
Agreement.

 

agreement

 

NOW THEREFORE, in consideration of the premises and mutual promises herein made,
and in consideration of the representations, warranties and covenants herein
contained, the parties to this Agreement hereby agree as follows:

 

ARTICLE I
DEFINITIONS; CERTAIN RULES OF CONSTRUCTION.

 

Section 1.01         Definitions. In addition to the other terms defined
throughout this Agreement, the following terms shall have the following meanings
when used in this Agreement:

 

“1933 Act” means the Securities Act of 1933.

 

“Accounting Principles” means the specific accounting policies set forth on the
attached Schedule II.

 

“Action” means any claim, action, cause of action, suit, litigation,
arbitration, formal agency investigation, audit, assessment, hearing, complaint
or other legal proceeding that is brought, tried or heard by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such specified Person. For purposes of the foregoing, (a) a
Person shall be deemed to control a specified Person if such Person (or a Family
Member of such Person) possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such specified Person or
(b) if such other Person is at such time a direct or indirect beneficial holder
of at least 10% of any class of the Equity Interests of such specified Person.

  

 

 

  

“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a) or any similar affiliated, consolidated, combined or unitary group
defined under any similar provision of state, local or foreign law.

 

“Ancillary Agreements” means the Transition Services Agreement.

 

“Business” means the businesses conducted and proposed to be conducted by the
Companies as of the date hereof.

 

“Business Day” means any day other than a Saturday or a Sunday or a weekday on
which banks in New York, New York are authorized or required to be closed.

 

“Cash” shall mean the sum of the fair market value of all cash and cash
equivalents of the Companies, determined in accordance with GAAP on a
consolidated basis and consistent with past practice, plus any balances in
accounts transferred to Buyer in respect of any deferred compensation
arrangements.

 

“Closing Cash Amount” shall mean Cash of the Companies as of 11:59 p.m. (New
York City time) on the date immediately preceding the Closing Date.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Debt Amount” means the amount of Debt of the Companies as of 11:59 p.m.
(New York City time) on the Business Day immediately preceding the Closing Date
determined without giving effect to any changes to such amount occurring as a
result of the repayment of Debt on the Closing Date and without taking into
account the amount of any contingent liabilities in respect of undrawn standby
letters of credit.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

“Company Intellectual Property Rights” means all Intellectual Property Rights
owned by the Companies or used or proposed to be used by the Companies in
connection with the Business, including all Intellectual Property Rights in and
to Company Technology.

 

“Company Technology” means any and all Technology used by the Companies in
connection with the Business.

 

“Contemplated Transactions” means the transactions contemplated by this
Agreement, including (a) the purchase and sale of the Equity Interests of each
of the Companies and the other transactions described herein, (b) the execution,
delivery and performance of the Ancillary Agreements and (c) the payment of fees
and expenses relating to such transactions.

 

“Contractual Obligation” means, with respect to any Person, any contract,
agreement, deed, mortgage, lease, license or other legally enforceable
arrangement to which or by which such Person is a party or otherwise subject or
bound or to which or by which any property, business, operation or right of such
Person is subject or bound.

  

-2-

 

  

“Debt” means, with respect to any Person, and without duplication, all
Liabilities, including all obligations in respect of principal, accrued
interest, penalties, fees and premiums, of such Person (a) for borrowed money
(including amounts outstanding under overdraft facilities), (b) evidenced by
notes, bonds, debentures or other similar Contractual Obligations, (c) in
respect of “earn-out” obligations and other obligations for the deferred
purchase price of property, goods or services (other than trade payables or
accruals incurred in the Ordinary Course of Business), (d) for the capitalized
liability under all capital leases of such Person (determined in accordance with
GAAP), (e) in respect of letters of credit and bankers’ acceptances, (f) for
Contractual Obligations relating to interest rate protection, swap agreements
and collar agreements, in each case, to the extent payable if such Contractual
Obligation is terminated at the Closing, (g) in the nature of guarantees of the
obligations described in clauses (a) through (f) above of any other Person and
(h) in respect of any deferred compensation arrangements (including any Taxes
payable on or triggered by any payment under such arrangements).

 

“Employee Plan” means any plan or Contractual Obligation that is (a) a welfare
plan within the meaning of Section 3(1) of ERISA, (b) a pension benefit plan
within the meaning of Section 3(2) of ERISA, (c) a stock bonus, stock purchase,
stock option, restricted stock, stock appreciation right or similar equity-based
plan or (d) any other deferred-compensation, retirement, severance,
welfare-benefit, reimbursement, bonus, profit-sharing, incentive or
fringe-benefit plan.

 

“Environmental Laws” means any Legal Requirement relating to (a) releases or
threatened releases of Hazardous Substances, (b) pollution or protection of
public health or the environment or worker safety or health or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.

 

“Equity Interest” means, with respect to any Person, (a) any capital stock,
partnership or membership interest, unit of participation or other similar
interest in such Person and (b) any option, warrant, purchase, conversion or
exchange right or other Contractual Obligation which would entitle any other
Person to acquire any such interest or to share in the equity, profits,
earnings, losses or gains of such Person (including stock appreciation, phantom
stock, profit participation or other similar rights).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

 

“Facilities” means any buildings, plants, improvements or structures located on
the Real Property.

 

“Family Member” means, with respect to any individual, (a) such Person’s spouse,
(b) each parent, brother, sister or child of such Person or such Person’s
spouse, (c) the spouse of any Person described in clause (b) above, (d) each
child of any Person described in clauses (a), (b) or (c) above, (e) each trust
created for the benefit of one or more of the Persons described in clauses (a)
through (d) above and (f) each custodian or guardian of any property of one or
more of the Persons described in clauses (a) through (e) above in his or her
capacity as such custodian or guardian.

  

-3-

 

  

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Government Order” means any order, writ, judgment, injunction, decree,
stipulation, ruling, decision, verdict or award issued or entered by any
Governmental Authority.

 

“Governmental Authority” means any United States federal, state or local or any
foreign government, or subdivision thereof, or any multinational organization or
authority, or any other authority entitled to exercise any executive, judicial,
legislative or regulatory authority, any court or any arbitrator.

 

“Hazardous Substance” means any pollutant, petroleum, or any fraction thereof,
contaminant or toxic or hazardous material (including toxic mold), substance or
waste.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indemnified Person” means, with respect to any Indemnity Claim, each Buyer
Indemnified Person or Seller Indemnified Person asserting the Indemnity Claim
(or on whose behalf the Indemnity Claim is asserted) under Section 10.01 or
10.02.

 

“Indemnifying Party” means, with respect to any Indemnity Claim, the party or
parties against whom such Indemnity Claim may be or has been asserted.

 

“Indemnity Claim” means a claim for indemnity under Section 10.01 or 10.02.

 

“Intellectual Property Rights” means all rights, title and interests in and to
all proprietary rights of every kind and nature, throughout the world,
including:

 

(a)          patents, copyrights, mask work rights, confidential information,
trade secrets, database rights and all other proprietary rights in Technology;

 

(b)          trademarks, trade names, service marks, service names, brands,
trade dress and logos and the goodwill and activities associated therewith;

 

(c)          domain names, rights of privacy and publicity and moral rights;

 

(d)          any and all registrations, applications, recordings, licenses,
common-law rights, statutory rights and contractual rights relating to any of
the foregoing; and

 

(e)          all Actions and rights to sue for any past or future infringement
or other impairment of any of the foregoing, including the right to receive all
proceeds and damages therefrom, and all rights to obtain renewals,
continuations, divisions, or other extensions of legal protections pertaining
thereto.

  

-4-

 

  

“Legal Requirement” means any United States federal, state or local or any
foreign law, statute, ordinance or regulation, or any Governmental Order, or any
Permit granted under any of the foregoing, or any similar provision having the
force or effect of law.

 

“Liability” means, with respect to any Person, any liability or obligation of
such Person whether known or unknown, whether absolute or contingent or whether
liquidated or unliquidated.

 

“Lien” means any charge, claim, marital property interest, equitable or
ownership interest, lien, license, option, pledge, security interest, mortgage,
deed of trust, right of way, easement, encroachment, servitude, right of first
offer or first refusal, buy/sell agreement and any other restriction or covenant
with respect to, or condition governing the use, construction, voting (in the
case of any security), transfer, receipt of income or exercise of any other
attribute of ownership (other than, in the case of a security, any restriction
arising under federal and state securities laws).

 

“Material Adverse Effect” means any event, change, fact, condition, circumstance
or occurrence that, individually or in the aggregate together with all other
adverse events, changes, facts, conditions, circumstances or occurrences, has
had or would reasonably be expected to have a material adverse effect on (A) the
business, operations, results of operations, properties, assets or condition
(financial or otherwise) of the Companies, taken as a whole, or (B) the ability
of Seller to consummate the Contemplated Transactions, in each case of clause
(A) and (B), other than the following: (i) events, changes, facts, conditions,
circumstances or occurrences generally affecting the industry in which the
Companies operate, but only to the extent that such events, changes, facts,
conditions, circumstances or occurrences do not have a disproportionate effect
on the Companies as compared to other industry participants, (ii) events,
changes, facts, conditions, circumstances or occurrences generally affecting the
economy or the debt, credit or securities markets (including any decline in the
price of any security or any market index) but only to the extent that such
events, changes, facts, conditions, circumstances or occurrences do not have a
disproportionate effect on the Companies as compared to other participants in
the industry referred to in clause (i), (iii) any outbreak or escalation of
hostilities or declared or undeclared acts of war or terrorism, (iv) changes or
proposed changes in Legal Requirements, (v) changes or proposed changes in GAAP
(or interpretations thereof) or (vi) any failure of the Companies to meet
projections, forecasts or revenue or earning predictions for any period
(provided that the underlying causes of such failure may, to the extent
applicable, be considered in determining whether there has been, or is
reasonably be expected to be, a Material Adverse Effect).

 

“Net Asset Value” means the net asset value of the Companies as of 11:59 p.m.
(New York City time) on the date immediately preceding the Closing Date
calculated in accordance the Accounting Principles.

 

“Net Asset Value Adjustment Amount” means the difference between (a) Net Asset
Value and (b) the Net Asset Value Target.

 

“Net Asset Value Target” means $91,799,890.

  

-5-

 

  

“Ordinary Course of Business” means an action taken by any Person in the
ordinary course of such Person’s business that is consistent with the past
customs and practices of such Person (including past practice with respect to
quantity, magnitude and frequency, standard employment and payroll policies and
past practice with respect to management of working capital and the making of
capital expenditures) and that is taken in the ordinary course of the normal
day-to-day operations of such Person.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), (a) the certificate or articles of incorporation or organization
and any joint venture, limited liability company, operating or partnership
agreement and other similar documents adopted or filed in connection with the
formation or organization of such Person and (b) all by-laws, voting agreements
and similar documents, instruments or agreements relating to the governance of
such Person, in each case, as amended or supplemented.

 

“Permits” means, with respect to any Person, any license, franchise, permit,
consent, approval, right, privilege, certificate or other similar authorization
issued or granted by any Governmental Authority to which such Person is subject
or bound or to which or by which any property, business, operation or right of
such Person is subject or bound.

 

“Permitted Lien” means (a) Liens for current Taxes not yet due and payable or
the amount or validity of which is being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established in
accordance with GAAP, (b) Liens of mechanics, materialmen, carriers, workers and
repairers arising or incurred in the Ordinary Course of Business for amounts not
yet due and payable, (c) zoning laws and other land use regulations imposed by
Governmental Authorities that do not impair the present or anticipated use of
the Owned Real Property, (d) covenants, conditions, restrictions, easements,
encumbrances and other similar matters of record affecting title to but not
adversely affecting the value or current use of the Owned Real Property in any
material respect and (e) Liens to secure landlords, lessors or renters under
leases (to the extent the applicable Company is not in default under such
lease).

 

“Person” means any individual or any corporation, association, partnership,
limited liability company, joint venture, joint stock or other company, business
trust, trust, organization, Governmental Authority or other entity.

 

“Representative” means, with respect to any Person, any director, officer,
employee, agent, manager, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

 

“Seller Transaction Expenses” means all costs and expenses incurred in
connection with or in anticipation of the negotiation and delivery of this
Agreement and the Ancillary Agreements or the consummation of the Contemplated
Transactions to the extent such costs, fees and expenses are payable or
reimbursable by any Company, including, (i) all brokerage fees, commissions,
finders’ fees or financial advisory fees so incurred, (ii) all fees and expenses
of legal counsel, accountants, consultants and other experts and advisors so
incurred and (iii) all bonus, severance or other payment that is created,
accelerated, accrues or becomes payable by any Company to any present or former
director, stockholder, employee or consultant thereof, including pursuant to any
employment agreement, benefit plan or any other Contractual Obligation,
including any Taxes payable on or triggered by any such payment (other than
payments in respect of the Securities under or as described in Article II of
this Agreement).

  

-6-

 

  

“Seller’s Knowledge” means that one or more of Peter Orthwein, Todd Woelfer,
Dominic Romeo, Andy Imanse, Troy Snyder, Tony Wayne, John Resnik and Jeff
Montgomery has actual knowledge of the fact or other matter at issue, following
a reasonable inquiry of all employees of the Companies reasonably expected to
have actual knowledge of such fact or matter.

 

“Tax” or “Taxes” means (a) any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security (or similar, including
FICA), unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind or any charge of any kind in the nature of (or similar
to) taxes whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not and (b) any liability for the payment of any amounts of
the type described in clause (a) of this definition as a result of being a
member of an affiliated, consolidated, combined or unitary group for any period,
as a result of any tax sharing or tax allocation agreement, arrangement or
understanding, or as a result of being liable for another person’s taxes as a
transferee or successor, by Contractual Obligation or otherwise.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Technology” means all inventions, works, discoveries, innovations, know-how,
information (including ideas, research and development, formulas, algorithms,
compositions, processes and techniques, data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, business and
marketing plans and proposals, graphics, molds, illustrations, artwork,
documentation, and manuals), databases, computer software, firmware, computer
hardware, integrated circuits and integrated circuit masks, electronic,
electrical, and mechanical equipment, and all other forms of technology,
including improvements, modifications, works in process, derivatives, or
changes, whether tangible or intangible, embodied in any form, whether or not
protectable or protected by patent, copyright, mask work right, trade secret
law, or otherwise, and all documents and other materials recording any of the
foregoing.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

Section 1.02         Certain Matters of Construction.

 

(a)          The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

  

-7-

 



 

(b)          Section and subsection headings are not to be considered part of
this Agreement, are included solely for convenience, are not intended to be full
or accurate descriptions of the content of the Sections or subsections of this
Agreement and shall not affect the construction hereof.

 

(c)          Except as otherwise explicitly specified to the contrary herein,
(i) the words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
subsection of this Agreement and reference to a particular Section of this
Agreement shall include all subsections thereof, (ii) references to a Section,
Exhibit, Annex or Schedule means a Section of, or Exhibit, Annex or Schedule to
this Agreement, unless another agreement is specified, (iii) definitions shall
be equally applicable to both the singular and plural forms of the terms
defined, and references to the masculine, feminine or neuter gender shall
include each other gender, (iv) the word “including” means including without
limitation, (v) any reference to “$” or “dollars” means United States dollars
and (vi) references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, rule or regulation, in each
case as amended or otherwise modified from time to time.

 

(d)          Any information disclosed in any Schedule with respect to any
representation, warranty or covenant set forth herein shall be deemed disclosed
and incorporated by reference in any other Schedule with respect to any other
representation, warranty or covenant set forth herein solely to the extent such
fact is disclosed in such a way as to make its relevance to the information
called for by such other Schedule reasonably apparent on its face.

 

(e)          Unless the context clearly requires otherwise, when used herein
“or” shall not be exclusive (i.e., “or” shall mean “and/or”).

 

(f)          Time is of the essence with regard to all dates and time periods
set forth or referred to in this Agreement.

 

ARTICLE II
PURCHASE AND SALE OF EQUITY INTERESTS; CLOSING.

 

Section 2.01         Purchase and Sale of Equity Interests. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, Seller
shall sell, transfer and deliver to Buyer, free and clear of all Liens, and
Buyer shall purchase from Seller, all of the outstanding Equity Interests of
each of the Companies held by Seller.

 

Section 2.02         Purchase Price. The aggregate consideration for the
purchase and sale of the Equity Interests of each of the Companies at Closing
will be (such aggregate consideration, the “Purchase Price”): (a) $100,000,000
(the “Base Purchase Price”); (b) less the Closing Debt Amount; (c) less the
amount of any Seller Transaction Expenses not otherwise paid prior to the
Closing Date and prior to the calculation of Net Asset Value; (d) plus the
Closing Cash Amount; and (e) plus the Net Asset Value Adjustment Amount (if Net
Asset Value is greater than the Net Asset Value Target) or less the Net Asset
Value Adjustment Amount (if Net Asset Value is less than the Net Asset Value
Target). The Purchase Price shall be subject to adjustment in accordance with
Section 2.05 and Article X. For the avoidance of doubt, no account may be
counted more than once in the calculation of the Purchase Price.

 

-8-

 

 

Section 2.03         The Closing. The purchase and sale of the Equity Interests
of each of the Companies (the “Closing”) shall take place at 10:00 a.m. (New
York time) at the offices of Ropes & Gray LLP, 1211 Avenue of the Americas, New
York, NY 10036, on the later of (x) November 1, 2013 and (y) the second Business
Day following the satisfaction or waiver of each of the conditions set forth in
Articles VII and VIII hereof (other than those conditions which can be satisfied
only at the Closing, but subject to the satisfaction or waiver of such
conditions at Closing), or at such other time and place as may be agreed to by
the parties hereto. Subject to the provisions of Article IX of this Agreement,
the failure to consummate the Closing on the date and time determined pursuant
to this Section 2.03 shall not result in the termination of this Agreement and
shall not relieve any party to this Agreement of any obligation under this
Agreement.

 

Section 2.04         Closing Deliveries and Payments.

 

(a)          Buyer Closing Deliveries and Payments. Upon the terms and subject
to the conditions set forth in this Agreement, Buyer shall deliver or cause to
be delivered at the Closing to Seller, an aggregate amount in cash equal to the
Purchase Price (estimated as provided in Section 2.05 below), by wire transfer
of immediately available funds to an account of Seller designated in writing by
Seller to Buyer not less than two (2) Business Day prior to the Closing Date.
Buyer will be entitled to deduct and withhold from any amounts payable under
this Agreement any withholding Taxes or other amounts required to be withheld by
the Buyer under the Code or any applicable Legal Requirement to be deducted and
withheld. To the extent that any such amounts are so deducted or withheld, such
amounts will be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made.

 

(b)          Seller Closing Deliveries. Upon the terms and subject to the
conditions set forth in this Agreement, Seller shall deliver or cause to be
delivered to Buyer at the Closing, with respect to all Equity Interests of each
of the Companies, certificates representing all such Equity Interests (to the
extent such certificates exist), duly endorsed (or accompanied by duly executed
transfer powers) and in proper form for transfer to Buyer, and with all required
tax transfer stamps attached.

 

Section 2.05         Purchase Price Adjustment.

 

(a)          Estimated Closing Balance Sheet and Estimated Closing Statement. A
written statement setting forth the estimates of the Closing Debt Amount
(“Estimated Closing Debt Amount”), Closing Cash Amount (“Estimated Closing Cash
Amount”) and Net Asset Value (“Estimated Net Asset Value”), and the estimate of
the Seller Transaction Expenses (“Estimated Seller Transaction Expenses”), are
set forth on Schedule 2.05(a) (the “Estimated Closing Statement”).



 

-9-

 



 

(b)          Estimated Purchase Price. The Purchase Price payable at Closing
under Section 2.04(a) (the “Estimated Purchase Price”) shall be calculated using
the Estimated Closing Debt Amount, Estimated Closing Cash Amount, Estimated
Seller Transaction Expenses and Estimated Net Asset Value set forth on the
Estimated Closing Statement.

 

(c)          Proposed Final Closing Balance Sheet and Proposed Final Closing
Statement. As promptly as possible and in any event within sixty (60) calendar
days after the Closing Date, Buyer shall (or shall cause the Companies to)
prepare or cause to be prepared, and will provide to Seller, a consolidated
balance sheet of the Companies as of the close of business on the day
immediately preceding the Closing Date (the “Proposed Final Closing Balance
Sheet”), together with a written statement setting forth in reasonable detail
its proposed final determination of the Closing Debt Amount, Closing Cash
Amount, the Seller Transaction Expenses and Net Asset Value (the “Proposed Final
Closing Statement”). The Proposed Final Closing Balance Sheet and the
determination of Net Asset Value reflected on the Proposed Final Closing
Statement will be prepared in accordance with the Accounting Principles and
without giving effect to any changes resulting from the consummation of the
Contemplated Transactions on the Closing Date. Both parties shall have
reasonable access to the work papers and other books and records of the
Companies in order to review the Proposed Final Closing Balance Sheet and the
Proposed Final Closing Statement.

 

(d)          Dispute Notice. The Proposed Final Closing Balance Sheet and the
Proposed Final Closing Statement (and the proposed final determinations of the
Closing Debt Amount, Closing Cash Amount, the Seller Transaction Expenses and
Net Asset Value reflected thereon) will be final, conclusive and binding on the
parties unless Seller provides a written notice (a “Dispute Notice”) to Buyer no
later than the thirtieth (30th) Business Day after the delivery to Seller of the
Proposed Final Closing Balance Sheet and the Proposed Final Closing Statement.
Any Dispute Notice must set forth in reasonable detail (i) any item on the
Proposed Final Closing Balance Sheet or the Proposed Final Closing Statement
which Seller believes has not been prepared in accordance with this Agreement
and the correct amount of such item and (ii) Seller’s alternative calculation of
the Closing Debt Amount, Closing Cash Amount, the Seller Transaction Expenses or
Net Asset Value, as the case may be. Any item or amount to which no dispute is
raised in the Dispute Notice will be final, conclusive and binding on the
parties on such thirtieth (30th) Business Day.



 

-10-

 



 

(e)          Resolution of Disputes. Buyer and Seller will attempt to promptly
resolve the matters raised in any Dispute Notice in good faith. Beginning ten
(10) Business Days after delivery of any Dispute Notice pursuant to
Section 2.05(d), either Buyer or Seller may provide written notice to the other
(the “Dispute Submission Notice”) that it elects to submit the disputed items to
Duff & Phelps Corporation or another nationally recognized independent
accounting firm chosen jointly by Buyer and Seller (the “Accounting Firm”). In
the event that Duff & Phelps Corporation has not agreed to act as the Accounting
Firm and an alternative Accounting Firm has not been selected by mutual
agreement of Buyer and Seller within ten (10) Business Days following the giving
of the Dispute Submission Notice, each of Buyer and Seller shall promptly select
an accounting firm and promptly cause such two accounting firms to mutually
select a third independent accounting firm to act as the Accounting Firm within
twenty (20) Business Days of the giving of the Dispute Submission Notice. The
Accounting Firm will promptly, in accordance with the rules set forth in the
Accounting Firm’s engagement letter and its customary practices, review only
those unresolved items and amounts specifically set forth and objected to in the
Dispute Notice and resolve the dispute with respect to each such specific
unresolved item and amount in accordance with this Agreement. In resolving any
disputed item, the Accounting Firm may not assign a value to any particular item
greater than the greatest value for such item claimed by either Buyer or Seller
or less than the lowest value for such item claimed by either Buyer or Seller,
in each case as presented to the Accounting Firm. The fees and expenses of the
Accountants will be paid by Seller, on the one hand, and by Buyer, on the other
hand, based upon the percentage that the amount not awarded to such party bears
to the amount actually contested by such party. The decision of the Accounting
Firm with respect to the disputed items of the Proposed Final Closing Balance
Sheet and the Proposed Final Closing Statement submitted to it will be final,
conclusive and binding on the parties. As used herein, the Proposed Final
Closing Balance Sheet and the Proposed Final Closing Statement, as adjusted to
reflect any changes agreed to by the parties and the decision of the Accounting
Firm, in each case, pursuant to this Section 2.05, are referred to herein as the
“Final Closing Balance Sheet” and the “Final Closing Statement”, respectively.
Each of the parties to this Agreement agrees to use its commercially reasonable
efforts to cooperate with the Accounting Firm (including by executing a
customary engagement letter reasonably acceptable to it) and to cause the
Accounting Firm to resolve any such dispute as soon as practicable after the
commencement of the Accounting Firm’s engagement.

 

(f)          Purchase Price Adjustment. If any of the Net Asset Value, the
Closing Debt Amount, Closing Cash Amount or the Seller Transaction Expenses (as
finally determined pursuant to this Section 2.05 and as set forth in the Final
Closing Balance Sheet and the Final Closing Statement) differs from the
Estimated Net Asset Value, the Estimated Closing Debt Amount, the Estimated
Closing Cash Amount and the Estimated Seller Transaction Expenses set forth in
the Estimated Closing Statement, the Purchase Price shall be recalculated using
such final figures in lieu of such estimated figures, and (i) Buyer shall (or
shall cause the Companies to) pay to Seller by wire transfer of immediately
available funds the amount, if any, by which such re-calculated final Purchase
Price exceeds the Estimated Purchase Price paid at Closing in accordance with
Sections 2.04(a) and 2.05(b) or (ii) Seller shall pay to Buyer by wire transfer
of immediately available funds the amount, if any, by which such Estimated
Purchase Price paid at Closing in accordance with Sections 2.04(a) and 2.05(b)
exceeds such re-calculated final Purchase Price. Any payment due pursuant to
this Section 2.05(f) shall be made within five (5) Business Days after the final
amount thereof has been determined in accordance with this Section 2.05.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES REGARDING
THE COMPANIES.

 

In order to induce Buyer to enter into and perform this Agreement and to
consummate the Contemplated Transactions, Seller hereby represents and warrants
to Buyer as follows:

 

Section 3.01         Organization. Schedule 3.01 sets forth for each Company its
name and jurisdiction of organization. Each Company is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization. Each Company is duly qualified to do business and in good standing
in each jurisdiction in which it owns or leases Real Property or conducts
business and is required to so qualify except where the failure to so qualify
has not had, and would not reasonably be expected to have, a Material Adverse
Effect. Seller has delivered to Buyer accurate and complete copies of (a) the
Organizational Documents of each Company and (b) the minute books of each
Company.



 

-11-

 



 

Section 3.02         Power and Authorization.

 

(a)          Contemplated Transactions. Each of the Companies that is, or will
be at Closing, a party to this Agreement or any Ancillary Agreement, has all
requisite power and authority necessary for the execution, delivery and
performance by it of this Agreement and each such Ancillary Agreement. Each of
the Companies that is, or will be at Closing, a party to this Agreement or any
Ancillary Agreement, has duly authorized by all necessary action on the part of
the Board of Directors (or equivalent) and the shareholders of such Company, the
execution, delivery and performance of this Agreement and each such Ancillary
Agreement by such Company. This Agreement and each Ancillary Agreement to which
any Company is, or will be at Closing, a party (i) have been (or, in the case of
Ancillary Agreements to be entered into at Closing, will be when executed and
delivered) duly executed and delivered by each Company that is, or will be at
Closing, a party thereto and (ii) is (or in the case of Ancillary Agreements to
be entered into at the Closing, will be when executed and delivered) a legal,
valid and binding obligation of each such Company, enforceable against each such
Company in accordance with its terms.

 

(b)          Conduct of Business. Each Company has all requisite power and
authority necessary to own, lease, operate and use its Assets and carry on the
Business.

 

Section 3.03         Authorization of Governmental Authorities. Except as
disclosed on Schedule 3.03, no action by (including any authorization by or
consent or approval of), or in respect of, or filing with, any Governmental
Authority is required by or on behalf of any Company or in respect of any
Company, the Business or any Assets of any Company for, or in connection with,
(a) the valid and lawful authorization, execution, delivery and performance by
any Company of this Agreement or any Ancillary Agreement to which it is, or will
be at Closing, a party or (b) the consummation of the Contemplated Transactions.

 

Section 3.04         Noncontravention. Except as disclosed on Schedule 3.04,
none of the authorization, execution, delivery or performance by any Company of
this Agreement or any Ancillary Agreement to which it is, or will be at Closing,
a party, nor the consummation of the Contemplated Transactions, will:

 

(a)          assuming the taking of each action by (including the obtaining of
each necessary authorization, consent or approval), or in respect of, and the
making of all necessary filings with, Governmental Authorities, in each case, as
disclosed on Schedule 3.03, conflict with or result in a breach or violation of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, any Legal Requirement applicable to a
Company, the Business or any Assets of any Company; or



 

-12-

 



 

(b)          conflict with or result in a breach or violation of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in termination of, or accelerate the
performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person, or require any offer to purchase or
prepayment of any Debt or Liability under, or result in the creation of any Lien
upon or forfeiture of any of the rights, properties or assets of any Company
under, any of the terms, conditions or provisions of (i) any Permit applicable
to or otherwise affecting any Company, the Business or any Assets of any
Company, except where such conflict, breach, violation, default, termination,
acceleration or other event has not had and would not reasonably be expected to
have, a Material Adverse Effect, (ii) any Contractual Obligation, except where
such conflict, breach, violation, default, termination, acceleration or other
event has not had and would not reasonably be expected to have, a Material
Adverse Effect, or (iii) the Organizational Documents of any Company.

 

Section 3.05         Capitalization of the Companies.

 

(a)          Authorized and Outstanding Equity Interests. The entire authorized
capital stock (or, where applicable, other Equity Interests) of each Company is
as set forth on Schedule 3.05. All of the outstanding Equity Interests of the
Companies are held of record by Seller. Except as set forth on Schedule 3.05,
none of the Companies has any issued or outstanding Equity Interests or holds
shares of its capital stock (or other Equity Interests) in its treasury. Seller
has delivered to Buyer accurate and complete copies of the stock ledger (or
equivalent records) of each Company, which records reflect all issuances,
transfers, repurchases and cancellations of shares of capital stock (or other
Equity Interests) of each Company. All of the outstanding shares of capital
stock (or, where applicable, other Equity Interests) of each Company have been
duly authorized, validly issued and are fully paid and non-assessable. None of
the Companies has violated the 1933 Act, any state “blue sky” or securities
laws, any other similar Legal Requirement or any preemptive or other similar
rights of any Person in connection with the issuance, repurchase or redemption
of any of its Equity Interests.

 

(b)          Liens on Equity Interests, etc. Except as disclosed on
Schedule 3.05: (i) there are no preemptive rights or other similar rights in
respect of any Equity Interests in any Company, (ii) there are no Liens on, or
other Contractual Obligations relating to, the ownership, transfer or voting of
any Equity Interests in any Company, or otherwise affecting the rights of any
holder of the Equity Interests in any Company, (iii) except for the Contemplated
Transactions, there is no Contractual Obligation, or provision in the
Organizational Documents of any Company which obligates a Company to purchase,
redeem or otherwise acquire, or make any payment (including any dividend or
distribution) in respect of, any Equity Interest in any Company and (iv) there
are no existing rights with respect to registration under the 1933 Act of any
Equity Interests in any Company.

 

(c)          No Subsidiaries/Investments. No Company (i) controls, directly or
indirectly, or owns any direct or indirect Equity Interest in any Person or
(ii) is subject to any obligation to make any investment (in the form of a loan,
capital contribution or otherwise) in any Person.

 

-13-

 



 

Section 3.06         Financial Matters.

 

(a)          Financial Statements. Seller has delivered to Buyer (i) copies of
(x) the audited balance sheets of (1) ElDorado CA and (2) ElDorado KS and (y)
the combined audited balance sheets of (1) Champion and General Coach and (2)
Goshen and SJC Industries Corp., in each case, as of July 31, 2012 (the “Audited
Balance Sheets” and the date thereof, the “Audited Balance Sheet Date”) and July
31, 2011, and, in each case, the related audited statements of income, cash flow
and statements of stockholders’ equity or combined statements of income,
combined cash flow and combined statements of stockholders’ equity for the
fiscal years then ended, accompanied by any notes thereto and the reports of the
independent accountants with respect thereto (collectively, the “Audited
Financials”); and (ii) copies of (x) the unaudited balance sheets of (1)
ElDorado CA, (2) ElDorado KS and (3) Goshen and (y) the combined unaudited
balance sheet of Champion and General Coach, in each case, as of June 30, 2013
(the “Most Recent Balance Sheets” and the date thereof, the “Most Recent Balance
Sheet Date”), and, in each case, the related unaudited statement of income or
combined statement of income for the eleven months then ended (the “Interim
Financials” and, together with the Audited Financials and the Update Financials
delivered pursuant to Section 6.03(b), the “Financials”).

 

(b)          Compliance with GAAP, etc. Except as disclosed on Schedule 3.06(b),
the Financials (including any notes thereto) (i) were, or will be in the case of
the Update Financials, prepared in accordance with the books and records of the
Companies, (ii) have been, or will be in the case of the Update Financials,
prepared in accordance with GAAP, consistently applied (subject, in the case of
the unaudited Financials, to normal year-end audit adjustments, the effect of
which will not, individually or in the aggregate, be materially adverse, and the
absence of footnote disclosure that if presented, would not differ materially
from those included in the Audited Financials) and (iii) fairly present the
consolidated financial position of the Companies as of the respective dates
thereof and the consolidated results of the operations of the Companies and
changes in financial position for the respective periods covered thereby.

 

(c)          Absence of Undisclosed Liabilities. Except as disclosed on Schedule
3.06(c), no Company has any material Liabilities except for (i) Liabilities
reflected in the Most Recent Balance Sheet, (ii) Liabilities incurred in the
Ordinary Course of Business since the Most Recent Balance Sheet Date and (iii)
any executory obligation (other than as a result of breach by any Company) under
any Contractual Obligation that is not required by GAAP to be set forth on the
face of the balance sheets of the Companies.

 

(d)          Accounts Receivable. All accounts and notes receivable reflected on
the Most Recent Balance Sheet and all accounts and notes receivable arising
subsequent to the Most Recent Balance Sheet Date and on or prior to the Closing
Date that will be reflected in the Final Closing Balance Sheet, have arisen or
will arise in the Ordinary Course of Business, and represent or will represent
legal, valid, binding and enforceable obligations owed to a Company.

 

(e)          Inventory. All inventory of the Companies consists of a quality and
quantity usable and salable in the Ordinary Course of Business, except for
obsolete items and items of below-standard quality. The quantities of each item
of inventory (whether raw materials, work-in-process, or finished goods) are not
excessive, but are reasonable in the present circumstances of the Companies.

 

-14-

 



 

(f)          Banking Facilities. Schedule 3.06(f) sets forth an accurate and
complete list of each bank, savings and loan or similar financial institution
with which each Company has an account or safety deposit box or other similar
arrangement, and any numbers or other identifying codes of such accounts, safety
deposit boxes or such other arrangements maintained by a Company thereat,
excluding the subaccounts maintained by the Companies within the Seller’s
account at Harris Bank.

 

Section 3.07         Absence of Certain Developments. From the Companies’ April
30, 2013 balance sheet through the date of this Agreement, (a) no event, change,
fact, condition or circumstance has occurred or arisen that has had, or would
reasonably be expected to have, a Material Adverse Effect, and (b) except as
disclosed on Schedule 3.07, the Business has been conducted in all material
respects in the Ordinary Course of Business and no Company has (i) taken any
action or omitted to take any action that would have violated the provisions of
Section 6.02 if such provisions had been in effect at all times since the
Audited Balance Sheet Date or (ii) suffered any loss, damage, destruction or
eminent domain taking, whether or not covered by insurance, with respect to any
of its material Assets or the Business.

 

Section 3.08         Debt; Guarantees. The Companies have no Liabilities in
respect of Debt except as set forth on Schedule 3.08. For each item of Debt,
Schedule 3.08 correctly sets forth the debtor, the Contractual Obligations
governing the Debt, the principal amount of the Debt as the date of this
Agreement, the creditor, the maturity date, and the collateral, if any, securing
the Debt (and all Contractual Obligations governing all related Liens). Except
as set forth on Schedule 3.08, no Company has any Liability in respect of a
guarantee of any Debt or other Liability of any other Person (other than another
Company). Except as set forth on Schedule 3.08, no Company has any Liability in
respect of a performance bond or other guarantee issued by a third party
guarantor to guarantee satisfactory performance of any obligations of any of the
Companies.

 

Section 3.09         Assets.

 

(a)          Ownership of Assets. Except as disclosed on Schedule 3.09(a), each
Company has sole and exclusive, good and valid title to, or, in the case of
property held under a lease or other Contractual Obligation, a sole and
exclusive, enforceable leasehold interest in, or adequate rights to use, all of
its properties, rights and assets, whether real or personal and whether tangible
or intangible, including all Assets reflected in the Most Recent Balance Sheet
or acquired after the Most Recent Balance Sheet Date, except for such Assets
that have been sold or otherwise disposed of since the Most Recent Balance Sheet
Date in the Ordinary Course of Business (collectively, the “Assets”). Except as
disclosed on Schedule 3.09(a), none of the Assets is subject to any Lien other
than a Permitted Lien. To the Seller’s Knowledge, there are no unclaimed
property or escheat obligations with respect to any real property or other
assets owned by the Companies.

 

(b)          Sufficiency of Assets. Except as disclosed on Schedule 3.09(a), the
Assets comprise all of the assets, properties and rights of every type and
description, whether real or personal, tangible or intangible, that are used to
conduct the Business.



 

-15-

 



 

(c)          Condition of Tangible Assets. To the extent essential to the
Companies’ production volumes experienced in the conduct of the Business as
presently conducted, all of the material fixtures and other material
improvements to the Real Property included in the Assets (including any
Facilities) and all of the material tangible personal property other than
inventory included in the Assets (i) are in all material respects adequate and
suitable for their present uses, (ii) are in good working order, operating
condition and state of repair (ordinary wear and tear excepted), and (iii) have
been maintained in all material respects in accordance with normal industry
practice.

 

Section 3.10         Real Property.

 

(a)          Schedule 3.10(a) sets forth a list of the addresses of all real
property (i) owned by any of the Companies (the “Owned Real Property”), (ii)
previously owned by any of the Companies, or (iii) leased, subleased or licensed
by, or for which a right to use or occupy has been granted to, any of the
Companies (the “Leased Real Property,” and together with the Owned Real
Property, the “Real Property”). Schedule 3.10(a) also identifies with respect to
each Leased Real Property, each lease, sublease, license or other Contractual
Obligation under which such Leased Real Property is occupied or used including
the date of and legal name of each of the parties to such lease, sublease,
license or other Contractual Obligation, and each amendment, modification or
supplement thereto (the “Real Property Leases”).

 

(b)          Except as set forth on Schedule 3.10(b), the Companies have good
and clear, record and marketable fee simple title in and to the Owned Real
Property, free and clear of all Liens other than Permitted Liens.

 

(c)          Except as set forth on Schedule 3.10(c), there are no written or
oral leases or other Contractual Obligations granting to any other Person the
right of use or occupancy of any of the Real Property and there is no Person
(other than any Company) in possession of any of the Real Property. With respect
to each Real Property Lease that is a sublease, to the Seller’s Knowledge, the
representations and warranties in this Section 3.10(c) and Sections 3.16(b) and
3.16(c) are true and correct with respect to the underlying lease.

 

(d)          Seller has delivered to Buyer accurate and complete copies of the
Real Property Leases, in each case as amended or otherwise modified and in
effect, together with extension notices and other material correspondence, lease
summaries, notices or memoranda of lease, estoppel certificates and
subordination, non-disturbance and attornment agreements related thereto.

 

(e)          No eminent domain or condemnation Action is pending or, to the
Seller’s Knowledge, threatened, that would preclude or materially impair the use
of any Real Property. None of the Companies’ current use of the Real Property
violates in any material respect any restrictive covenant of record that affects
any of the Real Property.

 

(f)          Each Facility is supplied with utilities and other services
necessary for the operation of such Facility as the same is currently operated
or currently proposed to be operated, all of which utilities and other services
are provided via public roads or via permanent, irrevocable appurtenant
easements benefiting the parcel of Real Property. Each parcel of Real Property
abuts on, and has direct vehicular access to, a public road, or has access to a
public road via a permanent, irrevocable appurtenant easement benefiting the
parcel of Real Property, in each case, to the extent necessary for the conduct
of the Business.



 

-16-

 



 

Section 3.11         Intellectual Property.

 

(a)          Company IP. Except as disclosed on Schedule 3.11(a), the Companies
own or have adequate rights to use all Company Technology and all Company
Intellectual Property Rights without, to Seller’s Knowledge, any conflict with,
or infringement of, the Intellectual Property Rights of others. Except to the
extent provided in the Inbound IP Contracts, no material item of Company
Technology or material Company Intellectual Property Right is in the possession,
custody or control of any Person other than the Companies.

 

(b)          IP Contracts. Schedule 3.11(b) identifies under separate headings
each Contractual Obligation, whether written or oral, (i) under which a Company
uses or licenses a material item of Company Technology or any material Company
Intellectual Property Rights that any Person besides a Company owns (the
“Inbound IP Contracts”) and (ii) under which a Company has granted any Person
any right or interest in any material Company Intellectual Property Rights
including any right to use any material item of Company Technology (the
“Outbound IP Contracts, together with the Inbound IP Contracts, the “IP
Contracts”). Seller has delivered to Buyer accurate and complete copies of each
of the IP Contracts.

 

(c)          Scheduled Intellectual Property Rights. Schedule 3.11(c) contains a
complete and correct list of (i) all registered Intellectual Property Rights
owned by each Company and (ii) all pending applications for patents and the
registration of Intellectual Property Rights owned or filed by each Company and
all material unregistered Intellectual Property Rights owned or used by each
Company. Schedule 3.11(c) also contains a complete and correct list of all
trade, company or Internet domain names owned, reserved, registered to, or used
by each Company, as well as all IP addresses registered to or under the direct
or indirect control of such Company. Each of the Companies owns all rights,
title and interest in and to, or has the right to use, all other Intellectual
Property Rights necessary for the operation of its business as presently
conducted.

 

(d)          Infringement. Except as disclosed on Schedule 3.11(d), none of the
Companies (i) has, to the Seller’s Knowledge, interfered with, infringed upon,
diluted, misappropriated, or violated any Intellectual Property Rights of any
Person, (ii) has received any charge, complaint, claim, demand, or notice
alleging interference, infringement, dilution, misappropriation, or violation of
the Intellectual Property Rights of any Person (including any invitation to
license or request or demand to refrain from using any Intellectual Property
Rights of any Person in connection with the conduct of the Business or the use
of any and all Technology used in connection with the Business), or (iii) has
agreed to or has a Contractual Obligation to indemnify any Person for or against
any interference, infringement, dilution, misappropriation, or violation with
respect to any Intellectual Property Rights. Except as disclosed on Schedule
3.11(d), to the Seller’s Knowledge, no Person has interfered with, infringed
upon, diluted, misappropriated, or violated any Company Intellectual Property
Rights.



 

-17-

 



 

(e)          Privacy and Data Security. The Companies’ use and dissemination of
any personally-identifiable information concerning individuals is in compliance
in all material respects with all applicable privacy policies, terms of use,
Legal Requirements, and Contractual Obligations applicable to any Company or to
which any Company is bound. The Companies maintain policies and procedures
regarding data security and privacy and maintain administrative, technical, and
physical safeguards that are commercially reasonable and, in any event, in
compliance in all material respects with all applicable Legal Requirements and
Contractual Obligations applicable to any Company or to which any Company is
bound. To Seller’s Knowledge, there have been no security breaches relating to,
or violations of any security policy regarding, or any unauthorized access of,
any data or information used by the Companies. The Contemplated Transactions
will not, as of the Closing, violate in any material respect any privacy policy,
terms of use, Legal Requirements or Contractual Obligations relating to the use,
dissemination, or transfer of any data or information.

 

Section 3.12         Legal Compliance; Illegal Payments; Permits.

 

(a)          Legal Compliance. Except as otherwise disclosed on
Schedule 3.12(a), no Company is, in any material respect, in breach or violation
of, or default under, and no Company has been since July 31, 2010, in any
material respect, in breach or violation of, or default under, its
Organizational Documents or any Legal Requirement applicable to the Companies.

 

(b)          Illegal Payments, etc. In the conduct of the Business, no Company
nor any of its Representatives on behalf of any Company, has (i) directly or
indirectly, given, or agreed to give, any illegal gift, contribution, payment or
similar benefit to any supplier, customer, governmental official or employee or
other Person who was, is or may be in a position to help or hinder any Company
(or assist in connection with any actual or proposed transaction) or made, or
agreed to make, any illegal contribution, or reimbursed any illegal political
gift or contribution made by any other Person, to any candidate for federal,
state, local or foreign public office or (ii) established or maintained any
unrecorded fund or asset or made any false entries on any books or records for
any purpose.

 

(c)          Permits. Each Company has been duly granted all material Permits
necessary for the conduct of the Business by it and the ownership use and
operation of its Assets. Schedule 3.12(c) describes each material Permit
affecting, or relating to, the Assets or the Business together with the
Governmental Authority responsible for issuing such Permit. Except as disclosed
on Schedule 3.12(c), (i) the Permits listed or required to be listed thereon are
valid and in full force and effect, (ii) no Company is, in any material respect,
in breach or violation of, or default under, any such material Permit and (iii)
to the Seller’s Knowledge, no fact, situation, circumstance, condition or other
basis exists which, with notice or lapse of time or both, would constitute a
material breach, violation or default under such Permit or give any Governmental
Authority grounds to suspend, revoke or terminate any such Permit.

 

Section 3.13         Tax Matters. 

 

(a)          Each Company and each Affiliated Group of which any Company is or
was a member has timely filed, or has caused to be timely filed on its behalf
(or been part of a consolidated return that was inclusive of each Company), all
Tax Returns required to be filed by it in accordance with all Legal
Requirements.  All such Tax Returns were true, correct and complete in all
material respects.  All Taxes owed by each Company (whether or not shown on any
Tax Return) have been timely paid in full. There are no Liens with respect to
Taxes upon any Asset other than Permitted Liens for current Taxes not yet due
and payable.

 

-18-

 



 

(b)          Each Company has deducted, withheld and timely paid to the
appropriate Governmental Authority all Taxes required to be deducted, withheld
or paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party, and each Company has
complied with all reporting and recordkeeping requirements.

 

(c)          Except for pending tax examinations currently in process in the
State of Indiana and the State of California and with the Internal Revenue
Service, there is no pending Action concerning Taxes of any Company.

 

(d)          Since July 31, 2010, except as disclosed in Schedule 3.13(d), no
closing agreements, private letter rulings, technical advice memoranda or
similar agreements or rulings relating to Taxes have been entered into or issued
by any Governmental Authority with or in respect of any Company.

 

(e)          Since January 1, 2012, no Company that is not a member of an
Affiliated Group of which Seller is the parent has made any material tax
election, entered into any settlement or compromise of any Tax liability or made
any claim for any refund of any Taxes in respect of any of the Companies or any
affiliated group of which any Company is or was a member.

 

(f)          No Company has ever been a member of an Affiliated Group filing a
consolidated federal income Tax Return (other than the Affiliated Group the
common parent of which is Seller). No Company is a party to any Contractual
Obligation relating to Tax sharing, Tax indemnity, Tax allocation or similar
agreement or arrangement.

 

(g)          No Company nor any Affiliated Group of which any Company is or was
a member is or has been required to make any adjustment pursuant to Code Section
481(a) (or any predecessor provision) or any similar provision of state, local
or foreign tax law by reason of any change in any accounting methods, or will be
required to make such an adjustment as a result of the Contemplated
Transactions, and there is no application pending with any Governmental
Authority requesting permission for any changes in any of its accounting methods
for Tax purposes.

 

(h)          No Company will be required to include any amount in taxable income
or exclude any item of deduction or loss from taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of (i) any
“closing agreement” as described in Code Section 7121 (or any corresponding or
similar provision of state, local or foreign Income Tax law), (ii) any deferred
intercompany gain or excess loss account described in Treasury Regulations under
Code Section 1502 (or any corresponding or similar provision or administrative
rule of federal, state, local or foreign income Tax law), (iii) installment sale
or open transaction disposition made on or prior to the Closing Date, (iv) any
prepaid amount received on or prior to the Closing Date or (v) an election under
Code Section 108(i) (or any similar provision or administrative rule of federal,
state, local or foreign income Tax law).

 

-19-

 



 

(i)          No Company owns any property of a character, the indirect transfer
of which, pursuant to this Agreement, would give rise to any documentary, stamp,
or other transfer Tax.

 

(j)          Neither Seller nor any Company nor any Affiliate of Seller that is
a member of an Affiliated Group of which any Company is or was a member has ever
participated in a “reportable transaction” within the meaning of Section
6707A(c)(2) of the Code or section 1.6011-4 of the U.S. Treasury Regulations (or
any comparable provision of any state, local, or foreign Tax Law).

 

Section 3.14         Employee Benefit Plans.

 

(a)          Schedule 3.14 lists all Employee Plans which a Company sponsors or
maintains, or to which a Company contributes or is obligated to contribute, or
under which a Company has or may have any Liability, or which benefits any
current or former employee, director, consultant or independent contractor of a
Company or the beneficiaries or dependents of any such Person (each a “Company
Plan”). With respect to each Company Plan, Seller has delivered to Buyer
accurate and complete copies of each of the following: (i) if the plan has been
reduced to writing, the plan document together with all amendments thereto,
(ii) if the plan has not been reduced to writing, a written summary of all
material plan terms, (iii) if applicable, any trust agreements, custodial
agreements, insurance policies or contracts, administrative agreements and
similar agreements, and investment management or investment advisory agreements,
(iv)  any summary plan descriptions, employee handbooks or similar employee
communications, (v) in the case of any plan that is intended to be qualified
under Code Section 401(a), the most recent determination letter from the IRS and
any related correspondence, and any pending request for determination with
respect to the plan’s qualification, (vi) in the case of any funding arrangement
intended to qualify as a VEBA under Code Section 501(c)(9), the IRS letter
determining that it so qualifies, (vii) in the case of any plan for which Forms
5500 are required to be filed, the two most recently filed Forms 5500, with
schedules attached and (viii) any notices, letters or other correspondence from
the IRS or the Department of Labor relating to such Company Plan.

 

(b)          No Company or any other Person that would be considered a single
employer with a Company under the Code or ERISA has ever maintained a plan
subject to Title IV of ERISA or Code Section 412, including any “multiemployer
plan” as defined in Section 4001(a)(8) of ERISA, and no condition exists that
presents a material risk to any Company of incurring a material liability under
Title IV of ERISA or Section 412 or Section 430 of the Code.

 

(c)          Each Company Plan that is intended to be qualified under Code
Section 401(a) is so qualified. Each Company Plan, including any associated
trust or fund, has been administered in all material respects in accordance with
its terms and with applicable Legal Requirements, and nothing has occurred with
respect to any Company Plan that has subjected or could subject a Company to a
penalty under Section 502 of ERISA or to an excise tax under the Code, or that
has subjected or could subject any participant in, or beneficiary of, a Company
Plan to a tax under Code Section 4973. Each Company Plan that is a qualified
defined contribution plan is an “ERISA section 404(c) Plan” within the meaning
of Department of Labor regulations section 2550.404c-1(b).



 

-20-

 



 

(d)          All required contributions to, and premium payments on account of,
each Company Plan have been made on a timely basis.

 

(e)          There is no pending or, to the Seller’s Knowledge, threatened
Action relating to a Company Plan, other than routine claims in the Ordinary
Course of Business for benefits provided for by the Company Plans. No Company
Plan is or, within the last six years, has been the subject of an examination or
audit by a Governmental Authority, is the subject of an application or filing
under, or is a participant in, a government-sponsored amnesty, voluntary
compliance, self-correction or similar program.

 

(f)          Except as required under Section 601 et seq. of ERISA, no Company
Plan provides benefits or coverage in the nature of health, life or disability
insurance following retirement or other termination of employment.

 

(g)          Each “nonqualified deferred compensation plan” (as defined in Code
Section 409A(d)(1) and applicable regulations) with respect to any service
provider to a Company (i) complies and has been operated in compliance with the
requirements of Code Section 409A and regulations promulgated thereunder, or
(ii) is exempt from compliance under the “grandfather” provisions of IRS Notice
2005-1 and applicable regulations and has not been “materially modified” (within
the meaning of IRS Notice 2005-1 and Treasury Regulations §1.409A-6(a)(4))
subsequent to October 3, 2004.

 

Section 3.15         Environmental Matters. Except as set forth on Schedule 3.15
and except as may have been identified with particularity and as a material
recognized environmental condition in any Environmental Site Assessment
conducted on behalf of Buyer prior to the execution of this Agreement, (a) the
Companies are, and have been, in compliance in all material respects with all
Environmental Laws, (b) there has been no release or threatened release of any
material amount of any Hazardous Substance on, upon, into or from any site
currently or heretofore owned, leased or otherwise operated or used by a
Company, (c) there have been no Hazardous Substances generated by any Company
that have been disposed of or come to rest at any site that has been included in
any published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any Governmental
Authority in the United States, (d) there are no underground storage tanks
located on, no PCBs (polychlorinated biphenyls) or PCB-containing equipment used
or stored on, and no hazardous waste as defined by the Resource Conservation and
Recovery Act stored on, any site owned or operated by a Company, except for the
storage of hazardous waste in compliance with Environmental Laws and (e) Seller
has delivered to Buyer accurate and complete copies of all material
environmental records, reports, notifications, certificates of need, permits,
pending permit applications, correspondence, engineering studies, and
environmental studies or assessments for each Company, in each case as amended
and in effect.

 

Section 3.16         Contracts.

 

(a)          Contracts. Except as disclosed on Schedule 3.16, no Company is
bound by or a party to:



 

-21-

 



 

(i)           any Contractual Obligation (or group of related Contractual
Obligations) for the purchase, sale, construction, repair or maintenance of
inventory, raw materials, commodities, supplies, goods, products, equipment or
other property, or for the furnishing or receipt of services, in each case, the
performance of which will extend over a period of more than one year or which
provides for (or would be reasonably expected to involve) annual payments to or
by a Company in excess of $150,000 or aggregate payments to or by a Company in
excess of $250,000;

 

(ii)          any Contractual Obligation relating to the acquisition or
disposition by any Company of (A) any business (whether by merger, consolidation
or other business combination, sale of securities, sale of assets or otherwise)
or (B) any material Asset (other than sales of inventory in the Ordinary Course
of Business);

 

(iii)         any Contractual Obligation concerning or consisting of a
partnership, limited liability company, joint venture or similar agreement;

 

(iv)         any Contractual Obligation under which a Company has permitted any
Asset to become Encumbered (other than by a Permitted Lien);

 

(v)          any Contractual Obligation (A) under which a Company has created,
incurred, assumed or guaranteed any Debt, (B) under which any other Person has
guaranteed any Debt of a Company or (C) under which any other Person has issued
to any of the Companies a performance bond or other guarantee to guarantee
satisfactory performance of any obligation of the Companies;

 

(vi)         any Contractual Obligation containing covenants that in any way
purport to (A) restrict any business activity (including the solicitation,
hiring or engagement of any Person or the solicitation of any customer) of any
Company or any Affiliate thereof or (B) limit the freedom of any Company or any
Affiliate thereof to engage in any line of business or compete with any Person;

 

(vii)        any Contractual Obligation under which a Company is, or may become,
obligated to incur any severance pay or compensation obligations that would
become payable by reason of this Agreement or the Contemplated Transactions;

 

(viii)      any Contractual Obligation under which a Company is, or may, have
any Liability to any investment bank, broker, financial advisor, finder or other
similar Person (including an obligation to pay any legal, accounting, brokerage,
finder’s, or similar fees or expenses) in connection with this Agreement or the
Contemplated Transactions;

 

(ix)         any Contractual Obligation providing for the employment or
consultancy of any Person on a full-time, part-time, consulting or other basis
or otherwise providing compensation or other benefits to any officer, director,
employee or consultant (other than a Company Plan);

 

(x)          any material agency, dealer, distributor, sales representative,
marketing or other similar Contractual Obligation;



 

-22-

 

  

(xi)         any outstanding general or special powers of attorney executed by
or on behalf of a Company;

 

(xii)        any Contractual Obligation, other than Real Property Leases
relating to the lease or license of any Asset (and including all customer
license and maintenance agreements);

 

(xiii)      any Contractual Obligation under which a Company has advanced or
loaned an amount to any of its Affiliates or employees other than in the
Ordinary Course of Business; and

 

(xiv)        any other Contractual Obligation between a Company, on the one
hand, and Seller (or Affiliate or Family Member thereof), on the other hand,
that will continue in effect after the Closing.

 

Seller has delivered to Buyer accurate and complete copies of each written
Contractual Obligation listed on Schedule 3.16, in each case, as amended or
otherwise modified and in effect.

 

(b)          Enforceability, etc. To Seller’s Knowledge, each Contractual
Obligation required to be disclosed on Schedule 3.10(a) (Real Property),
Schedule 3.14 (Employee Benefit Plans), Schedule 3.16 (Contracts), Schedule 3.18
(Dealers and Suppliers) or Schedule 3.21 (Insurance) (each, a “Material Company
Contract”) is enforceable against each party to such Contractual Obligation, and
is in full force and effect.

 

(c)          Breach, etc. No Company or, to the Seller’s Knowledge, any other
party to any Material Company Contract is in material breach or violation of, or
default under, or has repudiated any material provision of, any Material Company
Contract.

 

Section 3.17         Related Party Transactions. Except for the matters
disclosed on Schedule 3.17, no Seller or Affiliate of Seller and no officer or
director (or equivalent) of any Company (or, to the Seller’s Knowledge, any
Family Member of any such Person who is an individual or any entity in which any
such Person or any such Family Member thereof owns a material interest): (a) has
any material interest in any material Asset owned or leased by any Company or
used in connection with the Business or (b) has engaged in any material
transaction, arrangement or understanding with any Company since July 31, 2010
(other than payments made to, and other compensation provided to, officers and
directors (or equivalent) in the Ordinary Course of Business).

 

Section 3.18         Dealers and Suppliers. Schedule 3.18 sets forth a complete
and accurate list of (a) the ten largest dealers of the Companies (measured by
aggregate billings) during the eleven month period ended on the Most Recent
Balance Sheet Date, indicating the existing Contractual Obligations with each
such dealer by product or service provided and (b) the ten largest suppliers of
materials, products or services to the Companies (measured by the aggregate
amount purchased by the Companies) during the eleven month period ended on the
Most Recent Balance Sheet Date, indicating the Contractual Obligations for
continued supply from each such supplier. Except as disclosed on Schedule 3.18,
none of such dealers or suppliers has cancelled, terminated or otherwise
materially altered (including any material reduction in the rate or amount of
sales or purchases or material increase in the prices charged or paid, as the
case may be) or notified a Company of any intention to do any of the foregoing
or otherwise threatened in writing to cancel, terminate or materially alter
(including any material reduction in the rate or amount of sales or purchases or
material increase in the prices charged or paid as the case may be) its
relationship with a Company.



 

-23-

 



 

Section 3.19         Labor Matters. Except as disclosed on Schedule 3.19, there
are no labor troubles (including any work slowdown, lockout, stoppage, picketing
or strike) pending, or to the Seller’s Knowledge, threatened between a Company,
on the one hand, and its employees, on the other hand, and there have been no
such troubles since July 31, 2010. Except as disclosed on Schedule 3.19, (a) no
employee of a Company is represented by a labor union, (b) no Company is a party
to, or otherwise subject to, any collective bargaining agreement or other labor
union contract, (c) no petition has been filed or proceedings instituted by an
employee or group of employees of a Company with any labor relations board
seeking recognition of a bargaining representative, (d) to the Seller’s
Knowledge, there is no organizational effort currently being made or threatened
by, or on behalf of, any labor union to organize employees of any Company, and
(e) no demand for recognition of employees of a Company has been made by, or on
behalf of, any labor union.

 

Section 3.20         Litigation; Governmental Orders.

 

(a)          Litigation. Except as disclosed on Schedule 3.20(a) and except for
usual and customary warranty claims in the Ordinary Course of Business that do
not exceed $10,000 individually, there is no Action to which a Company is a
party (either as plaintiff or defendant) or to which its Assets are or may be
subject that is pending, or to the Seller’s Knowledge, threatened. Except as
disclosed on Schedule 3.20(a), there is no Action which a Company presently
intends to initiate.

 

(b)          Governmental Orders. Except as disclosed on Schedule 3.20(b), no
Governmental Order has been issued that is applicable to a Company or its Assets
or the Business.

 

Section 3.21         Insurance. Schedule 3.21 sets forth an accurate and
complete list of all insurance policies by which the Companies, or any of their
Assets, employees, officers or directors (or equivalent) or the Business have
been insured since July 31, 2010 (the “Liability Policies”) and, with respect to
such Liability Policies under which the Companies, or any of their Assets,
employees, officers or directors (or equivalent) or the Business are currently
insured (the “Current Liability Policies”), their respective expiration dates.
Except as disclosed on Schedule 3.21, no insurer (a) has questioned, denied or
disputed coverage of any claim pending under any Liability Policy or (b) has
threatened to cancel any Liability Policy. Except as disclosed on Schedule 3.21,
to the Seller’s Knowledge, no insurer plans to materially increase the premiums
for, or materially alter the coverage under, any Current Liability Policy.
Except as disclosed on Schedule 3.21, following the Closing, the Companies will
continue to have coverage under all of the Liability Policies with respect to
events occurring prior to the Closing.

 

-24-

 



 

Section 3.22         Product Warranty; Product Liability.

 

(a)          Except as disclosed on Schedule 3.22(a) (and except for other
Liabilities for which there is a reserve that meets the standards described in
the following sentence), each product manufactured, sold, leased, licensed,
delivered or installed by a Company (collectively, the “Products”) is, and at
all times has been, (i) in material compliance with all applicable Legal
Requirements, (ii) fit for the ordinary purposes for which it is intended to be
used, and (iii) in conformity in all material respects with any and all
Contractual Obligations, express and implied warranties, promises and
affirmations of fact made by any Company. Except as disclosed on Schedules
3.20(a) and 3.22(a) and excepting the normal course warranty claims in the
Ordinary Course of Business, no Company has any Liability (and, to Seller’s
Knowledge, there is no fact, condition or other basis for any valid or
meritorious present or future Action giving rise to any Liability) for
replacement or repair of any Products or other damages in connection with any
Products, subject only to the reserve for product warranty claims set forth on
the face of the Most Recent Balance Sheet, as adjusted for the passage of time
in accordance with GAAP (as modified by Schedule 3.06(b)) and reflected on the
Final Closing Balance Sheet which reserves are, to Seller’s Knowledge, adequate
to address all such Liabilities. Each Product contains adequate warnings, the
content and display of which conform with applicable Legal Requirements and
current industry practice. Except as disclosed on Schedule 3.22(a), there is no
design defect with respect to any Product.

 

(b)          Except as disclosed on Schedule 3.22(b), no Product is subject to
any guaranty, warranty or other indemnity beyond the applicable standard terms
and conditions of sale, lease or license. Schedule 3.22(b) includes a summary of
all the material standard terms and conditions of sale, lease or license for the
Products (including applicable guaranty, warranty and indemnity provisions).

 

(c)          Except as disclosed on Schedule 3.22(c), there is no Action to
which a Company is a party pending, or to Seller’s Knowledge, threatened
relating to, or otherwise involving, alleged defects in the Products or services
provided by a Company, or the failure of any such Products or services to meet
certain specifications, and, to Seller’s Knowledge, there is no fact, condition
or other basis for any of the foregoing. Schedule 3.22(c) sets forth all
concluded Actions (including the disposition thereof) against a Company since
July 31, 2011 relating to, or otherwise involving, alleged defects in the
Products or services provided by a Company, or the alleged failure of any such
Products or services to meet certain specifications. Except as disclosed on
Schedule 3.20(a) and Schedule 3.22(c), no Company has any Liability arising out
of any injury to any Person or property as a result of any services provided by
a Company, or the ownership, possession, or use of the Products.

 

(d)             Except as disclosed on Schedule 3.22(d), during the three (3)
years preceding the date of this Agreement, (i) there have been no
investigations by the National Highway Transport Safety Association (“NHTSA”)
relating to the Products and (ii) NHTSA has not administered any safety recalls
with respect to the Products.

 

Section 3.23         No Brokers. No Company has any Liability of any kind to, or
is subject to any claim of, any broker, finder or agent in connection with the
Contemplated Transactions other than those which will be borne by Seller.



 

-25-

 



 

ARTICLE IV
INDIVIDUAL REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller hereby represents and warrants to Buyer, that:

 

Section 4.01         Organization. Seller is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.

 

Section 4.02         Power and Authorization. The execution, delivery and
performance by Seller of this Agreement and each Ancillary Agreement to which
Seller is, or will be at Closing, a party and the consummation of the
Contemplated Transactions by Seller are within the power and authority of Seller
and, if applicable, have been duly authorized by Seller by all necessary action
on the part of Seller (and its Board of Directors (or equivalent) and holders of
its Equity Interests). This Agreement and each Ancillary Agreement to which
Seller is, or will be at Closing, a party (a) have been (or, in the case of
Ancillary Agreements to be entered into at the Closing, will be when executed
and delivered) duly executed and delivered by Seller and (b) is (or, in the case
of Ancillary Agreements to be entered into at the Closing, will be when executed
and delivered) a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms.

 

Section 4.03         Authorization of Governmental Authorities. Except as
disclosed on Schedule 4.03, no action by (including any authorization, consent
or approval), or in respect of, or filing with, any Governmental Authority is
required for, or in connection with, the valid and lawful (a) authorization,
execution, delivery and performance by such Seller of this Agreement and each
Ancillary Agreement to which Seller is, or will be at Closing, a party or (b)
consummation of the Contemplated Transactions by Seller.

 

Section 4.04         Noncontravention. Except as disclosed on Schedule 4.04,
neither the execution, delivery and performance by Seller of this Agreement or
any Ancillary Agreement to which such Seller is, or will be at Closing, a party
nor the consummation of the Contemplated Transactions by such Seller will: (a)
assuming the taking of all necessary action by (including the obtaining of each
necessary authorization, consent or approval) or in respect of, and the making
of all filings with, Governmental Authorities, in each case, as disclosed on
Schedule 4.03, violate any provision of any Legal Requirement applicable to such
Seller; or (b) conflict with or result in a breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in termination of, or accelerate
the performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person, or result in the creation of any Lien upon
any Equity Interests of Seller under, any of the terms, conditions or provisions
of (i) any Governmental Order applicable to or otherwise affecting Seller or its
assets or properties, (ii) any material Contractual Obligation of Seller, or
(iii) the Organizational Documents of Seller (if Seller is not an individual).



 

-26-

 



 

Section 4.05         Title. Seller is the record and beneficial owner of the
outstanding Equity Interests of the Companies set forth opposite Seller’s name
on Schedule 4.05, and Seller has good and marketable title to such Equity
Interests, free and clear of all Liens. Seller has full right, power and
authority to transfer and deliver to Buyer valid title to the Equity Interests
of the Companies held by Seller, free and clear of all Liens. Immediately
following the Closing, Buyer will be the record and beneficial owner of such
Equity Interests, and have good and marketable title to such Equity Interests,
free and clear of all Liens except as are imposed by Buyer. Except pursuant to
this Agreement, there is no Contractual Obligation pursuant to which Seller has,
directly or indirectly, granted any option, warrant or other right to any Person
to acquire any Equity Interests in a Company. Except as disclosed on
Schedule 4.05, such Seller is not a party to, and the Equity Interests in the
Companies set forth opposite such Seller’s name on Schedule 4.05 are not subject
to, any shareholders agreement, voting agreement, voting trust, proxy or other
Contractual Obligation relating to the transfer or voting of such Equity
Interests.

 

Section 4.06         No Brokers. Except as disclosed in Schedule 4.06, such
Seller has no Liability of any kind to any broker, finder or agent with respect
to the Contemplated Transactions, and such Seller agrees to satisfy in full any
Liability required to be disclosed on Schedule 4.06.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER.

 

Buyer represents and warrants to Seller that:

 

Section 5.01         Organization. Buyer is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

Section 5.02         Power and Authorization. The execution, delivery and
performance by Buyer of this Agreement and each Ancillary Agreement to which
Buyer is, or will be at Closing, a party and the consummation of the
Contemplated Transactions by Buyer are within the power and authority of each
Buyer and have been duly authorized by all necessary action on the part of
Buyer. This Agreement and each Ancillary Agreement to which Buyer is, or will be
at Closing, a party (a) have been (or, in the case of Ancillary Agreements to be
entered into at the Closing, will be when executed and delivered) duly executed
and delivered by Buyer and (b) is (or in the case of Ancillary Agreements to be
entered into at the Closing, will be when executed and delivered) a legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms.

 

Section 5.03         Authorization of Governmental Authorities. No action by
(including any authorization, consent or approval), or in respect of, or filing
with, any Governmental Authority is required for, or in connection with, the
valid and lawful (a) authorization, execution, delivery and performance by Buyer
of this Agreement and each Ancillary Agreement to which either of them is, or
will be at Closing, a party or (b) consummation of the Contemplated Transactions
by Buyer.

 

Section 5.04         Noncontravention. Neither the execution, delivery and
performance by Buyer of this Agreement or any Ancillary Agreement to which Buyer
is, or will be at Closing, a party nor the consummation of the Contemplated
Transactions will (a) violate any provision of any Legal Requirement applicable
to Buyer; or (b) conflict with or result in a breach or violation of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in termination of, or accelerate
the performance required by, or result in a right of termination or acceleration
under, or require any action by (including any authorization, consent or
approval) or notice to any Person under, any of the terms, conditions or
provisions of (i) any Governmental Order applicable to or otherwise affecting
Buyer or its assets or properties, (ii) any material Contractual Obligation of
Buyer, or (iii) the Organizational Documents of Buyer.



 

-27-

 



 

Section 5.05         Financing. Buyer has received a fully executed commitment
letter, dated as of the date hereof (the “Equity Commitment Letter”), from AIP
Capital Fund V, L.P. (the “Sponsor”), pursuant to which the Sponsor has
committed, subject to the terms and conditions set forth therein, to provide to
Buyer (directly or indirectly) up to an aggregate of $107,000,000 in equity
financing. An accurate and complete copy of the Equity Commitment Letter as in
effect on the date of this Agreement has been furnished to Seller. The Equity
Commitment Letter has not been amended, modified, terminated or withdrawn as of
the date hereof and, to Buyer’s knowledge, the Equity Commitment Letter is in
full force and effect as of the date hereof. Assuming the funding in full of the
financing contemplated by the Equity Commitment Letter on the Closing Date,
Buyer will have sufficient funds available to consummate the Contemplated
Transactions.

 

Section 5.06         No Brokers. Buyer does not have any Liability of any kind
to any broker, finder or agent with respect to the Contemplated Transactions for
which Seller could be liable.

 

ARTICLE VI
COVENANTS OF THE PARTIES

 

Section 6.01         Commercially Reasonable Efforts; Notices and Consents.
Subject to the terms and conditions of this Agreement, from the date of this
Agreement to the Closing, or the earlier termination of this Agreement pursuant
to Article IX, each of the parties hereto shall use its commercially reasonable
efforts to take or cause to be taken all actions, to file or cause to be filed
all documents, to give or cause to be given all notices to Governmental
Authorities or other Persons, to obtain or cause to be obtained all
authorizations, consents, waivers, approvals, permits or orders from
Governmental Authorities or other Persons, and to do or cause to be done all
other things necessary, proper or advisable, in order to consummate and make
effective the Contemplated Transactions (including satisfaction, but not waiver,
of the closing conditions set forth in Articles VII and VIII) and to allow the
Business to be operated following the Closing in the same manner as it is
operated prior to the Closing.

 

Section 6.02         Operation of the Business.

 

(a)          Conduct of the Business Generally. From the date of this Agreement
until the Closing, or the earlier termination of this Agreement in accordance
with Article IX, without the prior written consent of Buyer, and except to the
extent described on Schedule 6.02(a), Seller shall, and Seller shall cause the
Companies to (i) conduct the Business only in the Ordinary Course of Business
and in all material respects (including with respect to the payment of accounts
payable and accrued expenses and the management of cash and other working
capital) in accordance with all applicable Legal Requirements and (ii) to the
extent related to the operation of the Companies or the conduct of the Business,
use commercially reasonable efforts to preserve intact its business organization
and relationships with third parties and employees and maintain in effect the
insurance coverage describe on Schedule 3.21 (or equivalent replacement
coverage).



 

-28-

 



 

(b)          Specific Prohibitions. Without limiting the generality or effect of
Section 6.02(a), from the date of this Agreement until the Closing, or the
earlier termination of this Agreement in accordance with Article IX, without the
prior written consent of Buyer, and except to the extent described on Schedule
6.02(a), to the extent that any of the following actions relates to the
operation of the Companies or the conduct of the Business, Seller shall not and
Seller shall not cause or permit any of the Companies to, take any of such
actions:

 

(i)           amend its Organizational Documents, effect any split, combination,
reclassification or similar action with respect to its capital stock or other
Equity Interests or adopt or carry out any plan of complete or partial
liquidation or dissolution;

 

(ii)          issue, sell, grant or otherwise dispose of any of its Equity
Interests or other securities, or amend any term of any of its outstanding
Equity Interests or other securities;

 

(iii)         become liable in respect of any guarantee or incur, assume or
otherwise become liable in respect of any Debt;

 

(iv)         (A) merge or consolidate with any Person; (B) acquire any material
Assets, except for acquisitions of inventory, equipment and raw materials in the
Ordinary Course of Business; or (C) make any loan, advance or capital
contribution to, acquire any Equity Interests in, or otherwise make any
investment in, any Person (other than loans and advances to employees in the
Ordinary Course of Business);

 

(v)          permit any of its material Assets to become subject to a Lien
(other than a Permitted Lien) or sell, lease, license or otherwise dispose of
any of its material Assets, other than sales of inventory in the Ordinary Course
of Business;

 

(vi)         repay, prepay or otherwise discharge or satisfy any Debt or other
material Liabilities, other than in the Ordinary Course of Business, or waive,
cancel or assign any claims or rights of substantial value other than in the
Ordinary Course of Business;

 

(vii)        make any capital expenditures that are in the aggregate in excess
of $200,000 (other than capital expenditures contemplated by the capital
expenditure budget attached as Schedule 6.02(b)(vii));

 

(viii)       increase any benefits under any Employee Plan or increase the
compensation payable or paid, whether conditionally or otherwise, to any
employee, officer, director or consultant of any Company (other than (A) any
increase adopted in the Ordinary Course of Business in respect of the
compensation of any employee whose annual base compensation does not exceed
$50,000 after giving effect to such increase or (B) any increase in benefits or
compensation required by Legal Requirements;

 

(ix)         amend or terminate any Company Plan or any related Contractual
Obligation;

  

-29-

 

  

(x)          make any material change in its methods of accounting or accounting
practices (including with respect to reserves) or its pricing policies, payment
or credit practices, fail to pay any creditor any material amount owed to such
creditor when due or grant any extensions of credit other than in the Ordinary
Course of Business;

 

(xi)         settle, agree to settle, waive or otherwise compromise any pending
or threatened Actions (A) involving potential payments by or to any Company of
more than $200,000 in aggregate, (B) that admit liability or consent to
non-monetary relief, or (C) that otherwise are or would reasonably be expected
to be material to the Companies, taken as a whole, or the Business;

 

(xii)        make, change or revoke any material Tax election; elect or change
any method of accounting for Tax purposes; settle any Action in respect of
Taxes; or enter into any Contractual Obligation in respect of Taxes with any
Governmental Authority;

 

(xiii)       open any Facility or enter into any new line of business or close
any Facility or discontinue any line of business or any material business
operations;

 

(xiv)       enter into, adopt, terminate, modify, renew or amend in material
respect (including by accelerating material rights or benefits under) any
Material Company Contracts or any Contractual Obligation that would be a
Material Company Contract if such Contractual Obligation were in place on the
date hereof;

 

(xv)        write up or write down any of its material Assets or revalue its
inventory;

 

(xvi)       open any new bank or deposit accounts (or materially change any
existing arrangements with respect to any existing bank or deposit accounts) or
grant any new powers of attorney;

 

(xvii)      license or otherwise dispose of the rights to use any material
patent, trademark or other Intellectual Property Rights or disclose material
trade secrets to a third party; or

 

(xviii)     enter into any Contractual Obligation to do any of the things
referred to elsewhere in this Section 6.02(b).

 

Section 6.03         Access to Premises and Information.

 

(a)          Access. Subject to Section 6.07 and in a manner not to unreasonably
interfere with the day-to-day operations of the Companies or their respective
fiscal year 2013 year end work, from the date of this Agreement until the
Closing, or the earlier termination of this Agreement in accordance with
Article IX, Seller shall, and shall cause the Companies to, permit Buyer, the
prospective providers of the debt financing described in Section 6.10 and their
respective Representatives to have full access (at reasonable times and upon
reasonable notice) to all Representatives of the Companies and to all premises,
properties (including for the purposes of environmental inspection), books,
records (including any Tax records related to the Business or the Companies but
excluding the Seller’s consolidated returns), contracts, financial and operating
data and other information and documents of, or pertaining to, the Companies,
the Assets or the Business, and to make copies of such books, records,
contracts, data, information and documents as Buyer, such prospective providers
of such debt financing or their respective Representatives may reasonably
request. During the three (3) months following the Closing, Buyer agrees to
allow access (at reasonable times and upon reasonable notice) to the Companies’
information and employees as may be reasonably necessary to aid and assist in
completing Seller’s most recent quarter end processes in a manner commensurate
with prior quarter end processes.

  

-30-

 



 

(b)          Update Financials. Seller shall (or shall cause the Companies to)
prepare and furnish to Buyer, promptly after becoming available and in any event
within twenty (20) days of the end of each calendar month, the unaudited (i)
balance sheet of (1) ElDorado CA, (3) ElDorado KS and (3) Goshen and (ii)
combined balance sheet of Champion and General Coach, and, in each case, the
related unaudited statement of income or combined statement of income (the
“Update Financials”) for each month following the Most Recent Balance Sheet Date
through the Closing Date.

 

Section 6.04         Notice of Developments. From the date of this Agreement
until the Closing, or the earlier termination of this Agreement in accordance
with Article IX, Seller (with respect to the conditions set forth in Article
VII) shall promptly (and in any event prior to the Closing) notify Buyer in
writing and Buyer (with respect to the conditions set forth in Article VII)
shall promptly (and in any event prior to the Closing) notify Seller in writing
(with any such writing to include a written update to the Schedules to the
extent applicable) upon becoming aware of the occurrence or nonoccurrence of any
event whose occurrence or non-occurrence would be reasonably likely to cause any
such condition to the Contemplated Transactions to be unsatisfied. The delivery
of any notice pursuant to this Section 6.04 shall not cure any breach of any
representation or warranty requiring disclosure of such matter or any breach of
any covenant, condition or agreement contained in this Agreement or any
Ancillary Agreement or otherwise limit or affect the rights of, or the remedies
available to, to the party receiving such notice.

 

Section 6.05         Exclusivity. From the date of this Agreement until the
Closing, or the earlier termination of this Agreement in accordance with
Article IX, Seller shall not (and shall cause the Companies and its and their
respective Affiliates or any of their or their Affiliates’ Representatives not
to) directly or indirectly: (a) solicit, initiate, or encourage the submission
of any proposal or offer from any Person relating to, or enter into or
consummate any transaction relating to, the acquisition of any Equity Interests
in the Companies or any merger, recapitalization, share exchange, sale of Assets
(other than sales of inventory in the Ordinary Course of Business) or any
similar transaction or any other alternative to the Contemplated Transactions or
(b) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner, any effort or attempt by any Person to do or seek any of the
foregoing.

 

Section 6.06         Expenses. Each party will pay its own respective financial
advisory, legal, accounting and other expenses incurred by it or for its benefit
in connection with the preparation and execution of this Agreement and the
Ancillary Agreements, the compliance herewith and therewith and the Contemplated
Transactions; provided, that (a) all such expenses incurred by the Companies
will be borne by Seller as contemplated by Section 2.02 and (b) if the
Contemplated Transactions are consummated, all such fees and expenses of Buyer
shall be paid by the Companies.

  

-31-

 



 

Section 6.07         Confidentiality.

 

(a)          Seller acknowledges that the success of the Companies after the
Closing depends upon the continued preservation of the confidentiality of
certain information possessed by such Seller, that the preservation of the
confidentiality of such information by such Seller is an essential premise of
the bargain between Seller and Buyer, and that Buyer would be unwilling to enter
into this Agreement in the absence of this Section 6.07(a). Accordingly, Seller
shall not (and shall cause its Affiliates and its and its Affiliate’s
Representatives not to), at any time on or after the Closing Date, directly or
indirectly, without the prior written consent of Buyer, disclose or use, any
information involving or relating to the Business or any Company; provided, that
the information subject to this Section 6.07(a) will not include any information
generally available to, or known by, the public (other than as a result of
disclosure in violation hereof); provided, further, that the provisions of this
Section 6.07(a) will not prohibit any retention of copies of records or
disclosure (A) required by any applicable Legal Requirement so long as
reasonable prior notice is given to Buyer and the Companies of such disclosure
and a reasonable opportunity is afforded Buyer and the Companies to contest the
same or (B) made in connection with the enforcement of any right or remedy
relating to this Agreement or the Contemplated Transactions. Seller agrees that
it shall be responsible for any breach or violation of the provisions of this
Section 6.07(a) by any of its Affiliates or its or its Affiliates’
Representatives.

 

(b)          Notwithstanding the foregoing, each of the parties hereto and their
respective Representatives may disclose to any and all Persons, without
limitation of any kind, the tax treatment and tax structure of the Contemplated
Transactions and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure, all as contemplated by Treasury Regulation
Section 1.6011-4(b)(3)(iii).

 

Section 6.08         Publicity. No public announcement or disclosure (including
any general announcement to employees, customers or suppliers) will be made by
any party with respect to the subject matter of this Agreement or the
Contemplated Transactions without the prior written consent of Buyer and Seller;
provided, that the provisions of this Section 6.08 shall not prohibit (a) any
disclosure required by any applicable Legal Requirements (in which case the
disclosing party will provide the other parties with the opportunity to review
and comment in advance of such disclosure) or (b) any disclosure made in
connection with the enforcement of any right or remedy relating to this
Agreement or any Ancillary Agreement or the Contemplated Transactions.

 

Section 6.09         Noncompetition and Nonsolicitation. For a period of three
(3) years from and after the Closing Date, Seller shall not, or shall not
permit, cause or encourage any of their Affiliates to, engage directly or
indirectly, as an owner, employee, consultant or otherwise, in all or any
portion of the Business (or any business that is competitive with the Business)
as it is conducted on the Closing Date. For a period of two (2) years from and
after the Closing Date, Seller shall not, and shall not permit, cause or
encourage any of their Affiliates to, recruit, offer employment, employ, engage
as a consultant, lure or entice away, or in any other manner persuade or attempt
to persuade, any Person who is an employee of any of the Companies to leave the
employ of the Companies, other than any general solicitation by Seller to the
public of employees not targeted at any or all of the employees of the
Companies. If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section 6.09 is invalid or unenforceable, the
court making the determination of invalidity or unenforceability will have the
power to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement will be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

 

-32-

 



 

Section 6.10         Assistance with Financing. Prior to the Closing and
provided that it shall not unreasonably interfere with the day-to-day job
responsibilities or fiscal year end duties of the Companies’ employees, Seller
will (and will cause each of the Companies and its and their Representatives to)
use commercially reasonable efforts to cooperate with Buyer’s efforts to secure
any debt financing, at Buyer’s sole cost and expense, as may be reasonably
requested by Buyer; including (a) participation on a timely basis in meetings,
drafting sessions and due diligence, lender, investor, rating agency and other
presentations, (b) furnishing Buyer and its financing sources with, as soon as
such financial statements and other information becomes available, all financial
statements, financial and operating information regarding the Companies, the
Business and the Assets as may be reasonably requested by Buyer or any proposed
financing source in connection with such debt financing, (c) assisting Buyer and
their financing sources in (i) the timely preparation of offering documents,
private placement memoranda, bank information memoranda and similar documents in
connection with any portion of such debt financing, (ii) the timely preparation
of materials for due diligence, lender, investor, rating agency and other
presentations, and (iii) the compliance with the reasonable requirements of
rating agencies, (d) cooperating with the marketing efforts of Buyer its
financing sources for any portion of such debt financing, (e) facilitating the
pledging of collateral, including cooperating with Buyer’s efforts to obtain
appraisals, financial analyses, surveys, environmental assessments, third party
consents and estoppels, mortgage financeability and title insurance,
(f) cooperating with the efforts of Buyer its financing sources to ensure that
any syndication efforts benefit from the existing lending and investment banking
relationships of the Companies, (g) taking such actions reasonably requested by
Buyer or any such financing source to satisfy any requirements necessary to
consummate such debt financing and otherwise assisting and cooperating with the
satisfaction of the conditions to such debt financing, (h) entering into one or
more credit or other financing-related agreements and executing any certificates
or other documents on terms satisfactory to Buyer on behalf of Buyer or the
Companies in connection with such debt financing (so long as such documents
would not have any effect in the absence of a Closing) and (i) taking all
corporate actions, subject to the occurrence of the Closing, reasonably
requested by Buyer to permit the consummation of such debt financing and the
direct borrowing or incurrence of all of the proceeds of such debt financing at
the Closing; provided, that Seller shall not be required to pay any commitment
or similar fee in connection with such debt financing prior to the Closing Date.
Buyer shall indemnify and hold harmless Seller, the Companies and their
respective Representatives from and against any and all losses, damages, claims
and reasonable out-of-pocket costs or expenses suffered or incurred by any of
them in connection with Buyer’s financing and any information utilized in
connection therewith. Seller hereby consents to use of the Companies’ logos in
connection with such financing; provided, that such logos are used solely in a
manner that is not intended or reasonably likely to harm or disparage the
Companies, or their reputation, goodwill or marks. Buyer agrees that any
requests made hereunder from the date of execution of this Agreement to the
Closing Date shall be made directly to Seller to the attention of Colleen Zuhl,
Seller’s Controller, Telephone: (574) 970-7460, Facsimile: (574) 970-7013,
e-mail: czuhl@thorindustries.com, or, in the absence or unavailability of Ms.
Zuhl, Todd Woefler, Telephone: (574) 970-7460, Facsimile: (574) 970-7013,
e-mail: twoelfer@thorindustries.com.



 

-33-

 



 

Section 6.11         Further Assurances.

 

(a)          From and after the Closing Date, upon the request of either Seller
or Buyer, each of the parties hereto shall do, execute, acknowledge and deliver
all such further acts, assurances, deeds, assignments, transfers, conveyances
and other instruments and papers as may be reasonably required or appropriate to
carry out the Contemplated Transactions. Seller shall not take any action that
is designed or intended to have the effect of discouraging any lessor, licensor,
supplier, distributor or customer of a Company or other Person with whom a
Company has a relationship from maintaining the same relationship with the
Companies after the Closing as it maintained prior to the Closing. Seller shall
refer all customer inquiries relating to the Business to the Companies from and
after the Closing.

 

(b)          Without limiting the provisions of this Section 6.11, from and
after the Closing, Buyer agrees to assume any and all of Seller’s rights,
obligations and duties under all floorplan agreements and any other Contractual
Obligations to which Seller is bound that Buyer deems necessary to the ongoing
operations of the Companies (said agreements collectively referred to herein as
the “Assumed Obligations”) entered into by Seller as a party, guarantor or other
similar status that exist for the benefit of or relate directly to any of the
Companies; provided, that these Assumed Obligations shall be limited to those
floorplan agreements and other Contractual Obligations listed on Schedule 6.11
and, in each case, only to the extent such Contractual Obligations relate to the
Business and/or the Companies. From and after the Closing, Buyer shall indemnify
and hold harmless the Seller Indemnified Persons (as defined in Section 10.02)
from, against and in respect of any and all Losses (as defined in Section 10.01)
incurred or suffered by the Seller Indemnified Persons or any of them as a
result of, arising out of or relating to, directly or indirectly, the Assumed
Obligations. Immediately upon execution of this Agreement, Buyer shall take all
reasonable steps to transfer all Assumed Obligations to Buyer such that Buyer
takes Seller’s place as a party, guarantor or other similar status under each of
the Assumed Obligations as of the Closing Date. In furtherance of the foregoing,
Buyer hereby agrees that, if following the Closing Date, (a) any of Buyer’s
Officers obtains actual knowledge of any floorplan, repurchase or other related
Contractual Obligation that would have, if known to Seller on the date hereof,
been included in the definition of Assumed Obligations and set forth on Schedule
6.11, or (b) the Seller becomes aware of any such Contractual Obligation that
Buyer and/or any of the Companies utilizes, relies upon or benefits from and
upon which Seller continues to be obligated (whether as maker, guarantor or
other form of surety) and notifies Buyer promptly of such Contractual
Obligation, Buyer shall use commercially reasonable efforts to immediately cease
the incurrence or creation of any further obligations of Seller under any such
Contractual Obligation (subject to any terms and conditions of such Contractual
Obligation). If within five (5) Business Days of any of Buyer’s Officers
obtaining actual knowledge or Seller notifying Buyer of any such Contractual
Obligation, Buyer determines in its sole discretion to use or continue to use
such Contractual Obligation (each, an “Additional Assumed Obligation”), Buyer
will provide written notice to Seller agreeing to take all reasonable steps to
transfer such Additional Assumed Obligation to Buyer such that Buyer takes
Seller’s place as a party, guarantor or other similar status under such
Additional Assumed Obligation and to cause such Additional Assumed Obligation to
be treated as an Assumed Obligation under the terms of this Section 6.11(b);
provided, however, that, if within such five (5) Business Day period Buyer
determines in its sole discretion not to use or continue to use such Contractual
Obligation, Buyer will provide written notice to Seller agreeing not to use such
Contractual Obligation and such Contractual Obligation will be retained by
Seller and will not be treated as an Assumed Obligation under the terms of this
Section 6.11(b). For purposes of this Section 6.11(b), “Buyer’s Officers” will
mean Peter Guile, President & Chief Executive Officer, and James R. Meyer, Chief
Operating Officer.

 

-34-

 



 

(c)          From and after the Closing Date, Seller hereby agrees to provide
certain transitional services to Buyer as may be reasonably requested by Buyer,
in each case, through the service period reasonably requested by Buyer for such
services, but in no event later than December 31, 2013, and Buyer hereby agrees
to pay to Seller as compensation for such services the Seller’s costs to provide
such services, including reasonably related overhead expenses (based on
allocation methodologies that are consistent in all respects with the allocation
methodologies used by Seller for the related services provided to the Companies
prior to the Closing plus any time reasonably required of Seller’s employees
that are not currently allocated to the Companies) plus any reasonable and
documented out-of-pocket expenses. Seller shall provide Buyer with monthly
invoices which set forth in reasonable detail, with such supporting
documentation as Buyer may reasonably request with respect to out-of-pocket
expenses, amounts payable under this Section 6.11(c), and Buyer shall make
payments this Section 6.11(c) within five (5) Business Days after the date of
receipt of any such invoice by from Seller. In furtherance of the foregoing,
Seller and Buyer agree to negotiate in good faith and execute the transition
services agreement, including the schedules thereto, in substantially the form
attached hereto as Exhibit D (the “Transition Services Agreement”), providing
that Seller (or its Affiliates) shall provide to Buyer and the Companies certain
services from Closing through the periods specified for such services in the
Transition Services Agreement pursuant to the terms and conditions thereof,
provided, that in no event will the Transition Services Agreement survive beyond
December 31, 2013. Seller and Buyer hereby agree that upon the execution by
Seller and Buyer of the Transition Services Agreement, the terms and conditions
of the Transition Services Agreement shall supersede the obligations contained
in the first two sentences of this Section 6.11(c) in all respects.

 

(d)          During the three (3) months following the Closing Date, Seller will
pay over to Buyer (or, at the election of Buyer, the Companies) the proceeds
from any receipt of cash in Seller’s accounts or subaccounts in respect of the
Companies’ accounts receivables promptly upon receipt, but in any event within
five (5) Business Days, without deduction of any amounts therefrom.

 

Section 6.12         Pending Litigation. Seller shall keep, be solely
responsible for and indemnify Buyer from and against all Actions identified in
Schedule 3.20(a), including payment of all expenses, settlements, and judgments
associated with such Actions listed in Schedule 3.20(a). To the extent that any
Action listed on Schedule 3.20(a) results in a recovery or settlement that
benefits any of the Companies and/or Seller, then Seller shall be entitled to
retain such recovery or settlement.

 

-35-

 



 

Section 6.13         COBRA, Disability and Health Claims. Subject to any
services being provided from time to time pursuant to Section 6.11(c) or under
the Transition Services Agreement and except as otherwise provided by this
Section 6.13, Buyer and Seller agree that, following the Closing, the Companies
shall be responsible for all health claims of any type for all employees of the
Companies. Seller shall be solely responsible for satisfying (i) the
continuation coverage requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) or any other applicable Legal
Requirements for all employees of the Companies as of the Closing Date and any
former employee of the Companies (and their covered dependents), in each case,
who is entitled (or, but for the transactions contemplated hereunder, would be
entitled to) to continuation coverage pursuant to the requirements of COBRA or
any other applicable Legal Requirements from the Companies or its Affiliates and
(ii) the continuation of any disability benefits for all employees of the
Companies as of the Closing Date and any former employee of the Companies (and
their covered dependents), in each case, who is entitled to (or, but for the
transactions contemplated hereunder, would be entitled to) continuation of any
disability benefits from the Companies or its Affiliates.

 

Section 6.14         Section 338(h)(10) Election. Prior to Closing, Buyer and
Seller will mutually determine, in good faith, whether or not to make an
election under Section 338(h)(10) of the Code with respect to the acquisition of
the Equity Interests of all or any the Companies. Upon mutual agreement of
Seller and Buyer, if any, Seller will join Buyer in making an election under
Section 338(h)(10) of the Code and any similar election under any applicable
state, local or non-U.S. Tax law (collectively, the “Section 338(h)(10)
Election”) with respect to the acquisition of the Equity Interests of the
applicable Companies, and Seller and Buyer will use commercially reasonable
efforts to take or cause to be taken all actions necessary in order to make such
Section 338(h)(10) Election. If Buyer and Seller do not mutually agree as to the
Equity Interests of any of the Companies, no such Section 338(h)(10) Election
will be made.

 

Section 6.15         Seller Schedule Update. Within the forty-five (45) days
following the date of this Agreement, Seller will be permitted to, by notice in
writing to Buyer, update the Schedules with respect to any representation and
warranty by Seller hereunder (the “Seller Schedule Update”) upon Seller being
made aware by any of the employees of Seller or the Companies who are notified
of the Contemplated Transactions following the date hereof of any matter,
condition or event existing prior to the date of this Agreement that if known as
of the date hereof would have been required to be set forth or described in the
Schedules hereto. The disclosure set forth in the Seller Schedule Update shall
be deemed to modify the applicable representations and warranties in this
Agreement for the purposes of determining whether the condition set forth in
Section 7.01 have been satisfied; provided, however, that (a) in the event that
any matters, conditions or events set forth in the Seller Schedule Update would
reasonably be expected to result, in the aggregate, in Losses above $1,000,000,
within five (5) Business Days of receiving the Seller Schedule Update, Buyer
shall have the right to terminate this Agreement and (b) the Seller Schedule
Update shall not, in any event, be deemed to modify any representation or
warranty in this Agreement for the purposes of Article X.

 

-36-

 

 



ARTICLE VII
CONDITIONS TO THE OBLIGATIONS
OF BUYER AT THE CLOSING.

 

The obligations of Buyer to consummate the Contemplated Transactions is subject
to the fulfillment, or, to the extent permitted by law, waiver by Buyer, of each
of the following conditions:

 

Section 7.01         Representations and Warranties. The representations and
warranties of Seller in (a) this Agreement (other than those contained in
Sections 3.01 (second sentence only), 3.05, 3.06(a), 3.08, 4.01, 4.02 and 4.05),
without giving effect to any qualifications as to “materiality” or “Material
Adverse Effect” set forth therein, shall be true and correct at and as of the
Closing with the same effect as though made at and as of such time (except for
representations and warranties that are made expressly as of a specific date,
which representations and warranties shall be true and correct as of such date),
except for such failures to be so true and correct as shall not have had, and
would not reasonably be expected to have, a Material Adverse Effect and (b)
Sections 3.01 (second sentence only), 3.05, 3.06(a), 3.08, 4.01, 4.02 and 4.05
of this Agreement shall be true and correct in all respects at and as of the
Closing with the same effect as though made at and as of such time (except for
representations and warranties that are made expressly as of a specific date,
which representations and warranties shall be true and correct as of such date).

 

Section 7.02         Performance. Seller will have performed and complied with
in all material respects, with all agreements, obligations and covenants
contained in this Agreement that are required to be performed or complied with
by them at or prior to the Closing.

 

Section 7.03         Delivery of Securities; Instruments of Transfer. Seller
will have (or caused the Companies to have) delivered to Buyer a certificate or
certificates, duly endorsed (or accompanied by one or more duly executed
transfer powers) evidencing all of the Equity Interests of the Companies to be
transferred to Buyer hereunder.

 

Section 7.04         Delivery of Closing Certificates. Seller shall have (or
caused the Companies to have) delivered to Buyer the following:

 

(a)          Secretary Certificate: A certificate in the form of Exhibit A,
dated as of the Closing Date certifying as to (i) the names and incumbency of
each of the officers of Seller executing this Agreement or any Ancillary
Agreement, (ii) the Organizational Documents of each of the Companies and (iii)
all resolutions adopted by the Board of Directors of Seller in connection with
this Agreement and the Contemplated Transactions;

 

(b)          Bring-Down Certificate: A certificate in the form of Exhibit B,
dated as of the Closing Date certifying as to the conditions set forth in
Sections 7.01, 7.02, 7.05, 7.06 and 7.12; and

 

(c)          Good Standing Certificates. Certificates of good standing with
respect to each of the Companies issued by the relevant Governmental Authorities
of the Companies’ respective jurisdictions of organization, each as of a recent
date.



 

-37-

 

  

Section 7.05         Qualifications. Any applicable waiting periods (and any
extensions thereof) under the HSR Act will have expired or otherwise been
terminated. No provision of any applicable Legal Requirement and no Government
Order will prohibit the consummation of any of the Contemplated Transactions.

 

Section 7.06         Absence of Litigation. No Action will be pending or
threatened which seeks a Governmental Order, nor will there be any Governmental
Order in effect, (a) which would prevent consummation of any of the Contemplated
Transactions, (b) which would result in any of the Contemplated Transactions
being rescinded following consummation, (c) which would limit or otherwise
adversely affect the right of Buyer (or any Affiliate thereof) to own the Equity
Interests of the Companies (including the right to vote such Equity Interests),
to control the Companies, or to operate all or any portion of the Business or
Assets or any portion of the business or assets of Buyer or any of its
Affiliates or (d) would compel Buyer or any of its Affiliates to dispose of all
or any portion of either the Business or Assets or the business or assets of
Buyer or any of its Affiliates.

 

Section 7.07         Consents, etc. All actions by (including any authorization,
consent or approval) or in respect of (including notice to) any other Person
that are required under the Contractual Obligations set forth on Schedule 7.07,
will have been obtained or made, in a manner reasonably satisfactory in form and
substance to Buyer, and no such authorization, consent or approval will have
been revoked.

 

Section 7.08         Proceedings and Documents. All corporate and other
proceedings in connection with the Contemplated Transactions and all documents
incident thereto will be reasonably satisfactory in form and substance to Buyer
and its counsel, and they will have received all such counterpart original and
other copies of such documents as they may reasonably request.

 

Section 7.09         Ancillary Agreements. Each of the Ancillary Agreements will
have been executed and delivered to Buyer by each of the other parties thereto.

 

Section 7.10         Cancellation of Certain Agreements. Each of the Contractual
Obligations listed on Schedule 7.10 will have been terminated effective upon
Closing pursuant to documents in form and substance satisfactory to Buyer.

 

Section 7.11         Resignations. Buyer will have received the resignations,
effective as of the Closing, of each officer and director of the Companies,
other than any continuing officers and directors whom Buyer will have specified
to Seller in writing at least two (2) Business Days prior to the Closing.

 

Section 7.12         No Material Adverse Change. Since the date of this
Agreement, there will not have occurred or arisen any events, changes, facts,
conditions or circumstances, nor will there exist any events, changes, facts,
conditions or circumstances, which individually or in the aggregate have
resulted in or would reasonably be expected to result in a Material Adverse
Effect.

  

Section 7.13         Payoff Letters and Lien Releases, etc. Seller will (or
caused the Companies to) have obtained and delivered to Buyer customary payoff
letters and lien release documentation reasonably satisfactory to Buyer and
their counsel and lenders relating to the repayment of all Debt to be repaid at
the Closing and the termination of all Liens on any Assets securing any such
Debt.

  

-38-

 



 

Section 7.14         Deferred Compensation. Seller will (or caused the Companies
to) have amended the Thor Industries, Inc. Amended and Restated Deferred
Compensation Plan pursuant to documents in form and substance satisfactory to
Buyer.

 

Section 7.15         KS Real Property. Seller will (or caused ElDorado KS to)
have caused the City of Salina to have transferred and conveyed all of its
right, title and interest in, to and under all of the Owned Real Property
located at 1655 Wall Street, Salina, Kansas (the “KS Real Property”), to
ElDorado KS, via customary deed, sufficient to vest in ElDorado KS clear,
record, marketable, fee simple ownership of the KS Real Property, subject only
to Permitted Liens, and shall have delivered to Buyer evidence thereof
reasonably satisfactory to Buyer.

 

ARTICLE VIII
CONDITIONS TO SELLER’S OBLIGATIONS AT THE CLOSING.

 

The obligations of Seller to consummate the Contemplated Transactions is subject
to the fulfillment, or, to the extent permitted by law, waiver by Seller of each
of the following conditions:

 

Section 8.01         Representations and Warranties. The representations and
warranties of Buyer contained in this Agreement (a) that are not qualified by
materiality will be true and correct in all material respects both when made and
at the Closing with the same force and effect as if made as of the Closing Date
and (b) that are qualified by materiality will be true and correct in all
respects both when made and as at the Closing with the same force and effect as
if made as of the Closing Date, in each case, other than representations and
warranties that expressly speak only as of a specific date or time, which will
be true and correct (or true and correct in all material respects, as
applicable) as of such specified date or time.

 

Section 8.02         Performance. Buyer will have performed and complied with,
in all material respects, all agreements, obligations and covenants contained in
this Agreement that are required to be performed or complied with by Buyer at or
prior to the Closing.

 

Section 8.03         Compliance Certificate. Buyer will have delivered to Seller
a certificate addressed to Seller in the form of Exhibit C dated as of the
Closing Date and signed by a duly authorized representative of Buyer certifying
as to the conditions set forth in Sections 8.01 and 8.02.

 

Section 8.04         Qualifications. Any applicable waiting periods (and any
extensions thereof) under the HSR Act will have expired or otherwise been
terminated. No provision of any applicable Legal Requirement and no Government
Order will prohibit the consummation of any of the Contemplated Transactions.

 

Section 8.05         Absence of Litigation. No Action will be pending or
threatened which seeks a Governmental Order, nor will there be any Governmental
Order in effect, (a) which would prevent consummation of any of the Contemplated
Transactions or (b) which would result in any of the Contemplated Transactions
being rescinded following consummation.

  

-39-

 



 

Section 8.06         Ancillary Agreements. Each of the Ancillary Agreements to
which Seller or the Companies are party will have been executed and delivered to
Seller and such Companies by each of the other parties thereto.

 

ARTICLE IX
TERMINATION

 

Section 9.01         Termination of Agreement. This Agreement may be terminated
and the Contemplated Transactions may be abandoned at any time prior to the
Closing:

 

(a)          by mutual written consent of Buyer and Seller;

 

(b)          by either Buyer or Seller if a final nonappealable Governmental
Order permanently enjoining or otherwise prohibiting the Contemplated
Transactions has been issued by a Governmental Authority of competent
jurisdiction;

 

(c)          by either Buyer or Seller if the Closing has not occurred on or
before 5:00 p.m., New York time, on November 8, 2013, which date may be extended
from time to time by mutual written consent of Buyer and Seller (such date, as
so extended from time to time, the “Termination Date”); provided, that the right
to terminate this Agreement under this Section 9.01(c) shall not be available to
Buyer if the failure of Buyer to fulfill or breach by Buyer of any obligation
under this Agreement has been the cause of, or resulted in, the failure of the
Closing to occur on or before such date and shall not be available to Seller if
the failure of Seller to fulfill or breach by Seller of any obligation under
this Agreement has been the cause of, or resulted in, the failure of the Closing
to occur on or before such date and time;

 

(d)          by Seller if (i) any of the representations and warranties of Buyer
contained in this Agreement fail to be true and correct such that the condition
set forth in Section 8.01 would not be satisfied, or (ii) Buyer shall have
breached or failed to comply with any of its obligations under this Agreement
such that the condition set forth in Section 8.02 would not be satisfied (in
either case, other than as a result of a material breach by Seller of any of its
obligations under this Agreement) and such failure or breach with respect to any
such representation, warranty or obligation cannot be cured or, if curable,
shall continue unremedied for a period of twenty (20) days after Buyer has
received written notice from Seller of the occurrence of such failure or breach
(provided that in no event shall such twenty (20) day period extend beyond the
Termination Date); or

 

(e)          by Buyer if (i) any of the representations and warranties of the
Companies or Seller contained in this Agreement fail to be true and correct such
that the condition set forth in Section 7.01 would not be satisfied, or (ii) the
Companies or Seller shall have breached or failed to comply with any of its
obligations under this Agreement such that the condition set forth in
Section 7.02 would not be satisfied (in either case, other than as a result of a
material breach by Buyer of any of its obligations under this Agreement) and
such failure or breach with respect to any such representation, warranty or
obligation cannot be cured or, if curable, shall continue unremedied for a
period of twenty (20) days after Seller has received written notice from Buyer
of the occurrence of such failure or breach (provided that in no event shall
such twenty (20) day period extend beyond the Termination Date).



 

-40-

 

  

Any party desiring to terminate this Agreement shall give written notice of such
termination to the other parties.

 

Section 9.02         Effect of Termination. In the event of a termination of
this Agreement pursuant to Section 9.01, this Agreement (other than the
provisions of this Article IX and Sections 3.23 (No Brokers), 4.06 (No Brokers),
6.06 (Expenses), 6.07 (Confidentiality), 6.08 (Publicity), 12.08 (Governing
Law), 12.08 (Jurisdiction; Venue; Service of Process) and 12.10 (Waiver of Jury
Trial), which shall survive such termination) shall then be null and void and
have no further force and effect and all other rights and liabilities of the
parties hereunder will terminate without any liability of any party to any other
party, except for liabilities arising in respect of breaches under this
Agreement by any party prior to such termination.

 

ARTICLE X
INDEMNIFICATION.

 

Section 10.01         Indemnification by Seller.

 

(a)          Indemnification. Subject to the limitations set forth in this
Article X, from and after the Closing, Seller shall indemnify and hold harmless
Buyer and each of its Affiliates (including, following the Closing, each
Company), and the Representatives, Affiliates, successors and assigns of each of
the foregoing Persons (each, a “Buyer Indemnified Person”), from, against and in
respect of any and all Actions, Liabilities, Governmental Orders, Liens, losses,
damages, bonds, dues, assessments, fines, penalties, Taxes, fees, costs
(including costs of investigation, defense and enforcement of this Agreement),
expenses or amounts paid in settlement (in each case, including reasonable
attorneys’ and experts’ fees and expenses), whether or not involving a Third
Party Claim (collectively, “Losses”), incurred or suffered by the Buyer
Indemnified Persons or any of them as a result of, arising out of or relating
to, directly or indirectly:

 

(i)          any fraud on the part of Seller (or any Affiliate or Representative
thereof) or any breach of, or inaccuracy in, any representation, warranty or
statement made by or on behalf of Seller in this Agreement or in any Schedule or
certificate delivered by or on behalf of Seller pursuant to this Agreement (in
each case, assuming that all qualifications contained in this Agreement and each
such Schedule or certificate as to materiality, including each qualifying
reference to the defined term “Material Adverse Effect”, the phrase “substantial
compliance”, the words “material” and “materially” and all similar phrases and
words were deleted therefrom);

 

(ii)         any breach or violation of any covenant or agreement of Seller to
the extent required to be performed or complied with by Seller at or prior to
the Closing in or pursuant to this Agreement; or



 

-41-

 

  

(iii)        the matters listed on Schedule 10.01 hereto.

 

(b)          Monetary Limitations. Seller will have no obligation to indemnify
the Buyer Indemnified Persons pursuant to Sections 10.01(a)(i) in respect of
Losses arising from the breach of, or inaccuracy in, any representation,
warranty or statement described therein unless and until the aggregate amount of
all such Losses incurred or suffered by the Buyer Indemnified Persons exceeds
$1,000,000 (at which point Seller will indemnify the Buyer Indemnified Persons
for all such Losses without respect to such threshold), and Seller’s aggregate
liability in respect of claims for indemnification pursuant to
Sections 10.01(a)(i) will not exceed $8,000,000; provided, that the foregoing
limitations will not apply to (a) claims in respect of breaches of, or
inaccuracies in, the representations and warranties set forth in Sections 3.01,
3.05, 3.08, 3.12(a), 3.12(b), 3.13, 3.14(b), 3.14(c), 3.14(g), 3.15, 3.23, 4.01,
4.02, 4.04, 4.05 and 4.06 (or as such representations and warranties are
repeated or confirmed in the certificate delivered at Closing pursuant to
Section 7.04(b)) or (b) claims based upon fraud. Claims for indemnification
pursuant to any other provision of Section 10.01(a) are not subject to the
monetary limitations set forth in this Section 10.01(b).

 

(c)          Post-Closing Duty to Assist with Defense of Claims. For any Actions
identified on Schedule 10.01 that are defended by Seller after the Closing Date,
Buyer agrees that it shall cause the Companies and the Companies’
representatives to provide assistance to the defense of such Actions
commensurate with the assistance that would have been provided had Seller
remained owner of the Companies. Buyer and the Companies’ assistance shall
include, but not be limited to, attendance at essential functions (including,
but not limited to, depositions, court hearings, settlement conferences,
mediations, and essential meetings), assistance with discovery efforts,
assistance with strategy development and implementation, and provision of
reasonable access to people, property and documents. Seller hereby agrees to
reimburse Buyer for all reasonable direct out-of-pocket expenses of Buyer,
excluding salary, benefits or any compensation for time, incurred in compliance
with this Section 10.01(c).

 

Section 10.02         Indemnification by Buyer.

 

(a)          Indemnification. Subject to the limitations set forth in this
Article X, from and after the Closing, Buyer shall indemnify and hold harmless
Seller and each of their respective Affiliates (including, prior to the Closing
only, each Company), and the Representatives, Affiliates, successors and assigns
of each of the foregoing Persons (each, a “Seller Indemnified Person”), from,
against and in respect of any and all Losses incurred or suffered by the Seller
Indemnified Persons or any of them as a result of, arising out of or relating
to, directly or indirectly:

 

(i)          any fraud on the part of Buyer (or any Affiliate or Representative
thereof)or any breach of, or inaccuracy in, any representation, warranty or
statement made by or on behalf of Buyer in this Agreement or in any Schedule or
certificate delivered by or on behalf of Buyer pursuant to this Agreement (in
each case, assuming that all qualifications contained in this Agreement and each
such Schedule or certificate as to materiality, including each qualifying
reference to the phrase “substantial compliance”, the words “material” and
“materially” and all similar phrases and words were deleted therefrom); or



 

-42-

 

  

(ii)         any breach or violation of any covenant or agreement of Buyer
(including under this Article X) in or pursuant to this Agreement.

 

(b)          Monetary Limitations. Buyer will have no obligation to indemnify
the Seller Indemnified Persons pursuant to Section 10.02(a)(i) in respect of
Losses arising from the breach of, or inaccuracy in, any representation,
warranty or statement described therein unless and until the aggregate amount of
all such Losses incurred or suffered by the Seller Indemnified Persons exceeds
$1,000,000 (at which point Buyer will indemnify the Seller Indemnified Persons
for all such Losses without respect to such threshold), and Buyer’s aggregate
liability in respect of claims for indemnification pursuant to
Section 10.02(a)(i) will not exceed $8,000,000; provided, that the foregoing
limitations will not apply to (a) claims in respect of breaches of, or
inaccuracies in, the representations and warranties set forth in Sections 5.01
(Organization) and 5.06 (No Brokers) (or as such representations and warranties
are repeated or confirmed in the certificate delivered at Closing pursuant to
Section 8.03) or (b) claims based upon fraud. Claims for indemnification
pursuant to any other provision of Section 10.02(a) are not subject to the
limitations set forth in this Section 10.02(b).

 

Section 10.03         Time for Claims; Notice of Claims.

 

(a)          Time for Claims. No claim may be made or suit instituted seeking
indemnification pursuant to Section 10.01(a)(i), 10.01(a)(iii) or 10.02(a)(i)
for any breach of, or inaccuracy in, any representation, warranty or statement
unless a written notice is provided to the Indemnifying Party (i) at any time,
in the case of any claim based upon fraud or any breach of, or inaccuracy in,
the representations and warranties set forth in Sections 3.01 (Organization),
3.05 (Capitalization), 3.08 (Debt), 3.23 (No Brokers), 4.01 (Organization),
4.02 (Power and Authorization), 4.05 (Title), 4.06 (No Brokers), 5.01
(Organization) or 5.06 (No Brokers) (or as such representations and warranties
are repeated or confirmed in the certificates delivered at Closing pursuant to
Section 7.04(b) or Section 8.03); (ii) at any time prior to the thirtieth (30)
day following the expiration of the applicable statute of limitations (taking
into account any tolling periods and other extensions) in the case of any breach
of, or inaccuracy in, the representations and warranties set forth in Sections
3.12(a), 3.12(b), 3.13, 3.14(b), 3.14(c) and 3.14(g) (or as such representations
and warranties are repeated or confirmed in the certificates delivered at
Closing pursuant to Section 7.04(b) or Section 8.03); (iii) at any time prior to
the third anniversary of the Closing Date in the case of any breach of, or
inaccuracy in, the representations and warranties set forth in Sections 3.15 and
3.22 (or as such representations and warranties are repeated or confirmed in the
certificates delivered at Closing pursuant to Section 7.04(b) or Section 8.03);
and (iv) at any time prior to the eighteen month anniversary of the Closing Date
in the case of any breach of, or inaccuracy in, any other representation,
warranty or statement in this Agreement or in any Schedule or certificate
delivered pursuant to this Agreement. Claims for indemnification pursuant to any
other provision of Sections 10.01(a) and 10.02(a) are not subject to the
limitations set forth in this Section 10.03.

 

(b)          Written Notice of Indemnification Claims. In the event that any
Indemnified Person wishes to make a claim for indemnification under this
Article X, the Indemnified Person shall give written notice of such claim to
each Indemnifying Party within the applicable time limitations contained in
Section 10.03(a). Any such notice shall describe the breach or inaccuracy and
other material facts and circumstances upon which such claim is based and the
estimated amount of Losses involved, in each case, in reasonable detail in light
of the facts then known to the Indemnified Person; provided, that no defect in
the information contained in such notice from the Indemnified Person to any
Indemnifying Party will relieve such Indemnifying Party from any obligation
under this Article X, except to the extent such failure to include information
actually and materially prejudices such Indemnifying Party.



 

-43-

 

 

Section 10.04         Third Party Claims.

 

(a)          Notice of Third Party Claims. Promptly after receipt by an
Indemnified Person of written notice of the assertion of a claim by any Person
who is not a party to this Agreement (a “Third Party Claim”) that may give rise
to an Indemnity Claim against an Indemnifying Party under this Article X, the
Indemnified Person shall give written notice thereof to the Indemnifying Party;
provided, that no delay on the part of the Indemnified Person in notifying the
Indemnifying Party will relieve the Indemnifying Party from any obligation under
this Article X, except to the extent such delay actually and materially
prejudices the Indemnifying Party.

 

(b)          Assumption of Defense, etc. The Indemnifying Party will be entitled
to participate in the defense of any Third Party Claim that is the subject of a
notice given by or on behalf of any Indemnified Person pursuant to
Section 10.04(a). In addition, the Indemnifying Party will have the right to
defend the Indemnified Person against the Third Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Person so long as (i) the
Indemnifying Party gives written notice that they or it will defend the Third
Party Claim to the Indemnified Person within fifteen (15) days after the
Indemnified Person has given notice of the Third Party Claim under
Section 10.04(a) stating that the Indemnifying Party will, and thereby covenants
to, subject to the limitations set forth in Section 10.01(b) and Section
10.02(b), as applicable, indemnify, defend and hold harmless the Indemnified
Person from and against the entirety of any and all Losses the Indemnified
Person may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Third Party Claim, (ii) the Indemnifying Party provides the
Indemnified Person with evidence reasonably acceptable to the Indemnified Person
that the Indemnifying Party will have adequate financial resources to defend
against the Third Party Claim and fulfill its indemnification obligations
hereunder, (iii) the Third Party Claim involves only money damages and does not
seek an injunction or other equitable relief against the Indemnified Person,
(iv) the Indemnified Person has not been advised by counsel that an actual or
potential conflict exists between the Indemnified Person and the Indemnifying
Party in connection with the defense of the Third Party Claim, (v) the Third
Party Claim does not relate to or otherwise arise in connection with Taxes or
any criminal or regulatory enforcement Action, (vi) settlement of, an adverse
judgment with respect to, or conduct of the defense of the Third Party Claim by
the Indemnifying Party is not, in the good faith judgment of the Indemnified
Person, likely to be adverse to the Indemnified Person’s reputation or
continuing business interests (including its relationships with current or
potential customers, suppliers or other parties material to the conduct of its
business) and (vii) the Indemnifying Party conducts the defense of the Third
Party Claim actively and diligently. The Indemnified Person may retain separate
co-counsel at its sole cost and expense and participate in the defense of the
Third Party Claim; provided, that the Indemnifying Party will pay the fees and
expenses of separate counsel retained by the Indemnified Person that are
incurred prior to the Indemnifying Party’s assumption of control of the defense
of the Third Party Claim.

  

-44-

 



 

(c)          Limitations on Indemnifying Party Control. The Indemnifying Party
will not consent to the entry of any judgment or enter into any compromise or
settlement with respect to the Third Party Claim without the prior written
consent of the Indemnified Person unless such judgment, compromise or settlement
(i) provides for the payment by the Indemnifying Party of money as sole relief
for the claimant, (ii) results in the full and general release of all
Indemnified Person from all liabilities arising or relating to, or in connection
with, the Third Party Claim and (iii) involves no finding or admission of any
violation of Legal Requirements or the rights of any Person and no effect on any
other claims that may be made against the Indemnified Person.

 

(d)          Indemnified Person’s Control. If the Indemnifying Party does not
deliver the notice contemplated by clause (i) of Section 10.04(b), or the
evidence contemplated by clause (ii) of Section 10.04(b), within fifteen (15)
days after the Indemnified Person has given notice of the Third Party Claim
pursuant to Section 10.04(a), or otherwise at any time fails to conduct the
defense of the Third Party Claim actively and diligently, the Indemnified Person
may defend, and may consent to the entry of any judgment or enter into any
compromise or settlement with respect to, the Third Party Claim in any manner it
may deem appropriate (and the Indemnified Person need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith). If
such notice and evidence is given on a timely basis and the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently but any of
the other conditions in Section 10.04(b) is or becomes unsatisfied, the
Indemnified Person may defend, and may consent to the entry of any judgment or
enter into any compromise or settlement with respect to, the Third Party Claim;
provided, that the Indemnifying Party will not be bound by the entry of any such
judgment consented to, or any such compromise or settlement effected, without
its prior written consent (which consent will not be unreasonably withheld,
conditioned or delayed). In the event that the Indemnified Person conducts the
defense of the Third Party Claim pursuant to this Section 10.04(b), the
Indemnifying Party will (i) advance the Indemnified Person promptly and
periodically for the costs of defending against the Third Party Claim (including
reasonable attorneys’ fees and expenses) and (ii) remain responsible for any and
all other Losses that the Indemnified Person may incur or suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third Party Claim
to the fullest extent provided in this Article X.

 

(e)          Consent to Jurisdiction Regarding Third Party Claim. Buyer and
Seller each hereby consents to the non-exclusive jurisdiction of any court in
which any Third Party Claim may be brought against any Indemnified Person for
purposes of any claim which such Indemnified Person may have against any such
Indemnifying Party pursuant to this Agreement in connection with such Third
Party Claim, and in furtherance thereof, the provisions of Section 12.09 are
incorporated herein by reference, mutatis mutandis.

 

Section 10.05  No Circular Recovery. Seller hereby agrees that it will not make
any claim for indemnification against Buyer or any Company by reason of the fact
that such Seller was a controlling person, director, employee or Representative
of a Company or was serving as such for another Person at the request of a
Company (whether such claim is for Losses of any kind or otherwise and whether
such claim is pursuant to any Legal Requirement, Organizational Document,
Contractual Obligation or otherwise) with respect to any claim brought by a
Buyer Indemnified Person against Seller under this Agreement or otherwise
relating to this Agreement, any Ancillary Agreement or any of the Contemplated
Transactions. With respect to any claim brought by a Buyer Indemnified Person
against Seller under this Agreement or otherwise relating to this Agreement, any
Ancillary Agreement or any of the Contemplated Transactions, each Seller
expressly waives any right of subrogation, contribution, advancement,
indemnification or other claim against any Company with respect to any amounts
owed by such Seller pursuant to this Article X or otherwise.

 

-45-

 

 

Section 10.06  Remedies Cumulative. The rights of each Buyer Indemnified Person
and Seller Indemnified Person under this Article X are cumulative, and each
Buyer Indemnified Person and Seller Indemnified Person will have the right in
any particular circumstance, in its sole discretion, to enforce any provision of
this Article X without regard to the availability of a remedy under any other
provision of this Article X.

 

Section 10.07  Exclusive Remedy. Subject to Article XI (Tax Matters), the
parties hereto hereby agree that, from and after the Closing, the
indemnification rights provided in this Article X will constitute the sole and
exclusive monetary remedy for any and all claims with respect to any Losses
arising under, out of or relating to this Agreement, or the Contemplated
Transactions, and that, except with respect to claims for actual fraud and
claims for equitable relief, no party hereto shall have any liability, and no
party hereto shall have any other remedy, entitlement or recourse, whether based
on contract, tort, strict liability, other laws or otherwise, it being agreed
that all of such other remedies, entitlements and recourse are expressly waived
and released by the parties hereto to the fullest extent permitted by law.

 

ARTICLE XI
TAX MATTERS

 

Section 11.01  Tax Indemnification. From and after the Closing Date, Seller
shall indemnify and hold harmless each Buyer Indemnified Person from, against
and in respect of any and all Losses that constitute or that result from, arise
out of or relate to, directly or indirectly (a) Taxes (or the non-payment
thereof) of the Companies for all Taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any Taxable
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (b) all Taxes of any member of an affiliated, consolidated, combined
or unitary group of which any Company is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar Legal Requirement and (c) any and all Taxes of any Person
imposed on a Company as a transferee or successor, pursuant to a Contractual
Obligation, or otherwise.

 

Section 11.02  Straddle Period. In the case of any Taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes of the Companies based upon or measured by net income or gain for the
Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the Closing Date (and for such purpose, the
Taxable period of any partnership or other pass-through entity in which any
Company holds a beneficial interest will be deemed to terminate at such time).
The amount of Taxes other than Taxes of the Companies based upon or measured by
net income or gain for a Straddle Period which relate to the Pre-Closing Tax
Period will be deemed to be the amount of such Tax for the entire Taxable period
multiplied by a fraction, the numerator of which is the number of days in the
Taxable period ending on the Closing Date and the denominator of which is the
number of days in such Straddle Period.

 

-46-

 

 

Section 11.03  Tax Sharing Agreements. All Tax sharing agreements or similar
Contractual Obligations and all powers of attorney with respect to or involving
any Company will be terminated prior to the Closing and, after the Closing, the
Companies will not be bound thereby or have any Liability thereunder.

 

Section 11.04  Certain Taxes and Fees. All transfer, documentary, sales, use,
stamp, registration and other such Taxes, and any conveyance fees or recording
charges incurred in connection with the Contemplated Transactions, will be
treated as Seller Transaction Expenses Seller will, at its expense, file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges and, if required by applicable Legal Requirements, Buyer will
(and will cause its Affiliates to) join in the execution of any such Tax Returns
and other documentation.

 

Section 11.05  Cooperation on Tax Matters. Buyer and Seller will cooperate
fully, as and to the extent reasonably requested by Buyer or Seller, in
connection with any Tax matters relating to the Companies (including by the
provision of reasonably relevant records or information). The party requesting
such cooperation will pay the reasonable out-of-pocket expenses of the other
parties. For any audit, examination or proceeding that relates exclusively to
any Tax Return (or otherwise relating to Taxes) for any Pre-Closing Tax Period
of any Company and that would not, in Buyer’s reasonable discretion, be expected
to create any Tax liability for the Buyer, Seller shall retain full authority
and control for resolution of such audit, examination or proceeding; provided,
however, that (i) the Buyer shall have the right to participate in such audit,
examination or proceeding, and (ii) Seller shall not settle or compromise any
such audit, examination or proceeding without the consent of the Buyer, which
shall not be unreasonably withheld or delayed. Seller shall keep Buyer informed
of all such proceedings, including by promptly providing Buyer with copies of
any notices, filings, deliveries or other correspondence in respect of such
proceedings, and by allowing Buyer to review and comment on any proposed
correspondence or communications to the IRS (or applicable governmental
authority), and any complaint, protest, brief, motion, petition, or any other
administrative or judicial filing, prior to its submission.  Seller shall be
entitled to all tax refunds associated with Pre-Closing Tax Periods. Buyer
shall, to the extent reasonably necessary, provide cooperation in resolving such
pre-Closing tax matters.

 

ARTICLE XII
MISCELLANEOUS

 

Section 12.01   Notices. Any notice, request, demand, claim or other
communication required or permitted to be delivered, given or otherwise provided
under this Agreement must be in writing and must be delivered personally,
delivered by nationally recognized overnight courier service, sent by certified
or registered mail, postage prepaid, or (if a facsimile number is provided
below) sent by facsimile (subject to electronic confirmation of good facsimile
transmission). Any such notice, request, demand, claim or other communication
shall be deemed to have been delivered and given (a) when delivered, if
delivered personally, (b) the Business Day after it is deposited with such
nationally recognized overnight courier service, if sent for overnight delivery
by a nationally recognized overnight courier service, (c) the day of sending, if
sent by facsimile prior to 5:00 p.m. (Eastern time) on any Business Day or the
next succeeding Business Day if sent by facsimile after 5:00 p.m. (Eastern time)
on any Business Day or on any day other than a Business Day or (d) five Business
Days after the date of mailing, if mailed by certified or registered mail,
postage prepaid, in each case, to the following address or, if applicable,
facsimile number, or to such other address or addresses or facsimile number or
numbers as such party may subsequently designate to the other parties by notice
given hereunder:

 

-47-

 

 

If to the Companies (prior to the Closing), to:

 

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, IN 46514
Telephone: (574) 970-7460
Facsimile: (574) 970-7013
Attention: Todd Woelfer

 

If to Buyer (or to the Companies after the Closing), to:

 

c/o American Industrial Partners

330 Madison, 28th Floor

New York, NY 10017
Telephone: (212) 627-2360
Facsimile: (212) 627-2372
Attention: Dino Cusumano

 

with a copy (which shall not constitute notice) to:

 

Ropes & Gray LLP
1211 Avenue of the Americas

New York, NY 10036
Telephone: (212) 596-9862
Facsimile: (617) 235-0028
Attention: Daniel S. Evans

 

If to Seller, to:

 

Thor Industries, Inc.

601 East Beardsley Avenue

Elkhart, IN 46514
Telephone: (574) 970-7460
Facsimile: (574) 970-7013
Attention: Todd Woelfer

 

Each of the parties to this Agreement may specify a different address or
addresses or facsimile number or facsimile numbers by giving notice in
accordance with this Section 12.01 to each of the other parties hereto.

 

-48-

 

 

Section 12.02  Succession and Assignment; No Third-Party Beneficiaries. Subject
to the immediately following sentence, this Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, each of which such successors and permitted assigns will be
deemed to be a party hereto for all purposes hereof. No party may assign,
delegate or otherwise transfer either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other parties; provided, that (a) Buyer may assign this Agreement and any or all
of its rights and interests hereunder to one or more of its Affiliates or
designate one or more of its Affiliates to perform its obligations hereunder, in
each case, so long as Buyer is not relieved of any liability or obligations
hereunder, (b) Buyer may assign this Agreement and any or all of its rights and
interest hereunder to any purchaser of all or substantially all its assets or
designate such purchaser to perform its obligations hereunder and (c) any of the
Buyer Indemnified Persons may collaterally assign any or all of its rights and
obligations hereunder to any provider of debt financing to it or any of its
Affiliates. Except as expressly provided herein, this Agreement is for the sole
benefit of the parties hereto and their successors and permitted assignees and
nothing herein expressed or implied will give or be construed to give any
Person, other than the parties hereto and such successors and permitted
assignees, any other right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement. For the avoidance of doubt, it is hereby
acknowledged and agreed by the parties hereto that an Indemnified Person that is
not party hereto is intended to be an express third party beneficiary of this
Agreement.

 

Section 12.03  Amendments and Waivers. No amendment or waiver of any provision
of this Agreement will be valid and binding unless it is in writing and signed,
in the case of an amendment, by Buyer and Seller, or in the case of a waiver, by
the party against whom the waiver is to be effective. No waiver by any party of
any breach or violation of, default under or inaccuracy in any representation,
warranty or covenant hereunder, whether intentional or not, will be deemed to
extend to any prior or subsequent breach or violation of, default under, or
inaccuracy in, any such representation, warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No delay or omission on the part of any party in exercising any
right, power or remedy under this Agreement will operate as a waiver thereof.

 

Section 12.04  Entire Agreement. This Agreement, together with the other
Ancillary Agreements and any documents, instruments and certificates explicitly
referred to herein, constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
discussions, negotiations, proposals, undertakings, understandings and
agreements, whether written or oral, with respect thereto. There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly provided for herein and therein.

 

Section 12.05  Counterparts; Facsimile Signature. This Agreement may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which together will constitute but one and the same instrument. This
Agreement will become effective when duly executed and delivered by each party
hereto. Counterpart signature pages to this Agreement may be delivered by
facsimile or electronic delivery (i.e., by email of a PDF signature page) and
each such counterpart signature page will constitute an original for all
purposes.

 

-49-

 

 

Section 12.06  Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction will not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. In the event that any provision hereof
would, under applicable Legal Requirements, be invalid or unenforceable in any
respect, each party hereto intends that such provision will be construed by
modifying or limiting it so as to be valid and enforceable to the maximum extent
compatible with, and possible under, applicable Legal Requirements.

 

Section 12.07  Governing Law. This Agreement, the rights of the parties
hereunder and all Actions arising in whole or in part under or in connection
herewith, will be governed by and construed and enforced in accordance with the
domestic substantive laws of the State of Indiana, without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any other jurisdiction.

 

Section 12.08  Jurisdiction; Venue; Service of Process.

 

(a)          Jurisdiction. Subject to the provisions of Sections 2.05 and
10.04(e), each of the parties to this Agreement, by its execution hereof, (i)
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court located in the Northern District of Indiana, or if such Action
may not be brought in federal court, the state courts of the State of Indiana
for the purpose of any Action among any of the parties relating to or arising in
whole or in part under or in connection with this Agreement, any Ancillary
Agreement or the Contemplated Transactions, (ii) hereby waives to the extent not
prohibited by applicable Legal Requirements, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such Action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other Action in any other court other than one of the above-named courts or that
this Agreement, any Ancillary Agreement or the subject matter hereof or thereof
may not be enforced in or by such court and (iii) hereby agrees not to commence
any such Action other than before one of the above-named courts. Notwithstanding
the previous sentence a party may commence any Action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.



 

(b)          Venue. Each of the parties to this Agreement agrees that for any
Action among any of the parties relating to or arising in whole or in part under
or in connection with this Agreement, any Ancillary Agreement or the
Contemplated Transactions, such party shall bring such Action only in Elkhart
County, Indiana. Notwithstanding the previous sentence a party may commence any
Action in a court other than the above-named courts solely for the purpose of
enforcing an order or judgment issued by one of the above-named courts. Each
party hereto further waives any claim and will not assert that venue should
properly lie in any other location within the selected jurisdiction.

 



-50-

 

 

(c)          Service of Process. Each of the parties to this Agreement hereby
(i) consents to service of process in any Action among any of the parties hereto
relating to or arising in whole or in part under or in connection with this
Agreement, any Ancillary Agreement or the Contemplated Transactions in any
manner permitted by Indiana law, (ii) agrees that service of process made in
accordance with clause (i) or made by registered or certified mail, return
receipt requested, at its address specified pursuant to Section 12.01, will
constitute good and valid service of process in any such Action and (iii) waives
and agrees not to assert (by way of motion, as a defense, or otherwise) in any
such Action any claim that service of process made in accordance with clause (i)
or (ii) does not constitute good and valid service of process.

 

Section 12.09  Specific Performance. Each of the parties acknowledges and agrees
that the other parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached or violated. Accordingly, each of the parties
agrees that, without posting a bond or other undertaking, the other parties will
be entitled to an injunction or injunctions to prevent breaches or violations of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any Action instituted in any court of the
United States or any state thereof having jurisdiction over the parties and the
matter in addition to any other remedy to which it may be entitled, at law or in
equity. Each party further agrees that in the event of any action for specific
performance in respect of such breach or violation, it will not assert that the
defense that a remedy at law would be adequate.

 

Section 12.10  Waiver of Jury Trial. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN OR AMONG THEM RELATING
TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS AND THAT SUCH ACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

[SIGNATURE PAGE FOLLOWS]

 

-51-

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Stock Purchase
Agreement as of the date first above written.

 

buyer: Allied Specialty Vehicles, Inc.         By: /s/ Hans Heinsen     Name:
Hans Heinsen     Title: Chief Financial Officer

 

Seller: THOR INDUSTRIES, INC.         By: /s/ Peter B. Orthwein     Name: Peter
B. Orthwein     Title: Chairman

 

[Stock Purchase Agreement] 

 

 

 

INDEX TO DEFINED TERMS

THIS INDEX IS INCLUDED FOR CONVENIENCE ONLY AND

DOES NOT CONSTITUTE A PART OF THE AGREEMENT

 

Term Section Accounting Firm 2.05(e) Additional Assumed Obligation 6.11(b)
Agreement Preamble Assets 3.09(a) Assumed Obligations 6.11(b) Audited Balance
Sheet 3.06(a) Audited Balance Sheet Date 3.06(a) Audited Financials 3.06(a) Base
Purchase Price 2.02 Buyer Preamble Buyer Indemnified Person 10.01(a) Buyer’s
Officers 6.11(b) Closing 2.03 COBRA 6.13 Companies Preamble Company Plan 3.14(a)
Current Liability Policies 3.21 Dispute Notice 2.05(d) Dispute Submission Notice
2.05(e) Equity Commitment Letter 5.05 Estimated Closing Balance Sheet 2.05(a)
Estimated Closing Statement 2.05(a) Estimated Purchase Price 2.05(b) Final
Closing Balance Sheet 2.05(e) Final Closing Statement 2.05(e) Financials 3.06(a)
Inbound IP Contracts 3.11(b) Interim Financials 3.06(a) IP Contracts 3.11(b) KS
Real Property 7.15 Leased Real Property 3.10(a) Liability Policies 3.21 Losses
10.01(a) Material Company Contract 3.16(b) Most Recent Balance Sheet 3.06(a)
Most Recent Balance Sheet Date 3.06(a) Outbound IP Contracts 3.11(b) Owned Real
Property 3.10(a) Pre-Closing Tax Period 11.01 Products 3.22(a) Proposed Final
Closing Balance Sheet 2.05(c) Proposed Final Closing Statement 2.05(c) Purchase
Price 2.02 Real Property 3.10(a) Real Property Leases 3.10(a) Scheduled
Intellectual Property Rights 3.11(c) Section 338(h)(10) Election 6.14 Seller
Preamble Sponsor 5.05 Straddle Period 11.02 Termination Date 9.01(c) Third Party
Claim 10.04(a) Transition Services Agreement 6.11(c) Update Financials 6.03(b)

 

 







